Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 1 of 74 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

GEORGE ASSAD, Derivatively on Behalf of                Case No.
INTELLIGENT SYSTEMS CORPORATION,

                                   Plaintiff,          VERIFIED STOCKHOLDER
                                                       DERIVATIVE COMPLAINT FOR
               v.                                      VIOLATION OF SECURITIES LAW,
                                                       BREACH OF FIDUCIARY DUTY,
J. LELAND STRANGE, MATTHEW A.                          WASTE OF CORPORATE ASSETS, AND
WHITE, PHILIP H. MOISE, A. RUSSELL                     UNJUST ENRICHMENT
CHANDLER, III, KAREN J. REYNOLDS,
BONNIE L. HERRON, JAMES V. NAPIER,
PARKER H. PETIT, and CHERIE M.
FUZZELL,

                                Defendants,

       -and-

INTELLIGENT SYSTEMS CORPORATION, a
Georgia corporation,

                          Nominal Defendant.           DEMAND FOR JURY TRIAL


       Plaintiff, by his attorneys, submits this Verified Stockholder Derivative Complaint for

Violation of Securities Law, Breach of Fiduciary Duty, Waste of Corporate Assets, and Unjust

Enrichment.         Plaintiff alleges the following on information and belief, except as to the

allegations specifically pertaining to plaintiff which are based on personal knowledge. This

complaint is also based on the investigation of plaintiff's counsel, which included, among other

things, a review of public filings with the U.S. Securities and Exchange Commission ("SEC")

and a review of news reports, press releases, and other publicly available sources.

                           NATURE AND SUMMARY OF THE ACTION

       1.        This is a stockholder derivative action brought by plaintiff on behalf of nominal

defendant Intelligent Systems Corporation ("Intelligent Systems" or the "Company") against

certain of its officers and directors for violation of securities law, breach of fiduciary duty, waste

of corporate assets, and unjust enrichment. These wrongs resulted in hundreds of millions of


                                                 -1-
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 2 of 74 PageID #: 2



dollars in damages to Intelligent Systems' reputation, goodwill, and standing in the business

community. Moreover, these actions have exposed Intelligent Systems to hundreds of millions

of dollars in potential liability for violations of state and federal law.

        2.      Defendant J. Leland Strange ("Strange") has controlled the Company for most of

its history. Defendant Strange has served as Intelligent Systems' President since 1983, and Chief

Executive Officer ("CEO") and Chairman of the Company's Board of Directors (the "Board")

since 1985. Defendant Parker H. Petit ("Petit") established a friendship with defendant Strange

that began before he was appointed to the Company's Board in 1996, and strengthened

throughout the years. This relationship obstructed the Board's oversight, which was already

hampered by its small size. Only four directors have been on the Board since 2016, including

defendant Strange and, until August 2019, also defendant Petit.

        3.      Due to defendants Strange and Petit's close relationship and because the Board

lacked a majority of independent directors, defendant Petit was allowed to remain on the Board

even though he is a noted fraudster unfit to serve as a fiduciary of any publicly traded company.

Defendant Petit has inflicted corporate trauma upon several companies under his management.

Publicized governmental investigations and lawsuits were brought against at least three

companies in which defendant Petit played a major role. Defendant Petit's fraud and wrongful

behavior has been so egregious that his mere association with Intelligent Systems threated the

Company's reputation and exposed it to liability risks. Defendant Strange even admitted during a

June 5, 2019 conference call that he was aware short sellers would turn their attention to

Intelligent Systems because of its relationship with defendant Petit. Despite this knowledge, the

Individual Defendants (as defined herein) allowed defendant Petit to continue serving not only

on the Board, but also on the Audit Committee.




                                                  -2-
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 3 of 74 PageID #: 3



       4.      Defendant Petit's service on the Board and Audit Committee predictably resulted

in Intelligent Systems disseminating a series of improper statements. In particular, between May

24, 2014 and May 29, 2019, the Individual Defendants claimed defendant Petit qualified as both

an "independent" director and as a "financial expert" when, in reality, his undisclosed ties to

defendant Strange and the pervasive accounting fraud he effectuated at other companies meant

he was neither. These fiduciaries failed to disclose several related-party transactions in violation

of U.S. Generally Accepted Accounting Principles ("GAAP"). Other companies connected to

defendant Petit had made similar misstatements.

       5.      Moreover, certain of the Director Defendants (as defined herein) issued materially

misleading Proxy Statements. In particular, on April 5, 2017, certain Director Defendants issued

a Proxy Statement (the "2017 Proxy") urging stockholders to reelect defendant Petit to serve on

the Board until the 2020 Annual Meeting of the Shareholders.            The 2017 Proxy claimed

defendant Petit was more than qualified to serve on the Board by touting his independence and

experiences at other companies while failing to disclose his ties to defendant Strange and

omitting the frauds he perpetrated against other companies. Similarly, on April 2, 2018, certain

Director Defendants issued a Proxy Statement (the "2018 Proxy") asking stockholders to reelect

defendant Strange to serve on the Board until the 2021 Annual Meeting of the Shareholders. As

before, the 2018 Proxy failed to disclose defendant Strange's ties to defendant Petit. In addition,

it failed to disclose that defendant Strange also had an undisclosed personal relationship with the

Company's "independent" auditor. Had the stockholders known the truth about defendant Petit's

improprieties and defendant Strange's personal ties to defendant Petit, as well as the independent

auditor, they would have rejected the Board's recommendations. The 2017 Proxy and 2018

Proxy thus facilitated improper conduct detailed herein and resulted in the damage that




                                               -3-
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 4 of 74 PageID #: 4



inevitably ensued.

        6.         On May 24, 2019, a short seller known as Aurelius Value issued a report titled

"INS: A Wolf in Pete's Clothing" that criticized defendant Petit's continued service on the

Company's Board and exposed numerous undisclosed personal entanglements.                  The report

explained that the Individual Defendants were "[f]arcically" characterizing defendant Petit as the

"financial expert" of the Audit Committee "even though he orchestrated a giant fraud at MiMedx

that has thus far cost investors over $1.5 Billion in losses." Among other previously concealed

connections, the report revealed for the first time defendant Strange's undisclosed relationships

with defendant Petit and the Company's "independent" auditor.

        7.         On the news of the Aurelius Value report, Intelligent Systems' stock fell 18%, or

$7.17 per share, on May 28, 2019, to close at $31.94 per share compared to closing at $39.11 per

share on May 23, 2019, erasing over $63 million in market capitalization.

        8.         More damaging news came to light on May 30, 2019, as Grizzly Research LLC

("Grizzly Research") issued a report titled "Intelligent Systems Corp: Material Undisclosed

Related Party Transactions Cast Doubt on the Integrity of Financial Statements." The report

focuses on the Company's transactions with Indian companies while setting forth evidence

demonstrating that the Company either engaged in round-tripping or siphoned off money to

related parties.

        9.         Following the Grizzly Research report's publication, the Company's stock plunged

more than 24%, or $8.21 per share, on June 3, 2019, to close at $25.60 per share compared to

closing at $33.81 per share on May 29, 2019, erasing over $72 million in market capitalization.

        10.        Further, as a direct result of the improper statements detailed herein, Intelligent

Systems is now the subject a federal securities class action lawsuit filed in the U.S. District Court




                                                  -4-
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 5 of 74 PageID #: 5



for the Eastern District of New York on behalf of investors who purchased Intelligent Systems'

shares (the "Securities Class Action").

       11.     On July 23, 2019, pursuant to Georgia law, plaintiff sent a letter to Intelligent

Systems' Board demanding them to investigate and remedy the foregoing facts arising from the

letter and to commence litigation against the corporate fiduciaries responsible for damaging the

Company (the "Demand").        Plaintiff made the Demand over ninety days ago and has not

received notice of any rejection. Further, limited correspondence plaintiff has had with the

Company is already enough to doubt the Board's ability to independently and impartially

consider the Demand. In particular, the Board's counsel is conflicted because it is representing

the Company and certain of the Individual Defendants in the Securities Class Action.

Accordingly, plaintiff brings this action to timely address the wrongdoing discussed herein.

                                JURISDICTION AND VENUE

       12.     Pursuant to 28 U.S.C. §1331 and section 27 of the Securities Exchange Act of

1934 (the "Exchange Act"), this Court has jurisdiction over the claims asserted herein for

violations of section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

This Court has supplemental jurisdiction over the remaining claims under 28 U.S.C. §1367.

Jurisdiction is also conferred by 28 U.S.C. §1332. Complete diversity among the parties exists

and the amount in controversy exceeds $75,000, exclusive of interests and costs.

       13.     Venue is proper in this Court because a portion of the transactions and wrongs

complained of herein occurred in this County, and defendants have received substantial

compensation in this County by doing business here and engaging in numerous activities that had

an effect in this County.




                                              -5-
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 6 of 74 PageID #: 6



       14.     In connection with their acts and conduct detailed herein, defendants used the

means and instrumentalities of interstate commerce, including but not limited to, the United

States mail, interstate telephonic communications and the facilities of the national securities

exchange.

                                         THE PARTIES

Plaintiff

       15.     Plaintiff Geroge Assad was a stockholder of Intelligent Systems at the time of the

wrongdoing complained of, has continuously been a stockholder since that time, and is a current

Intelligent Systems stockholder. Plaintiff is a citizen of Massachusetts.

Nominal Defendant

       16.     Nominal Defendant Intelligent Systems is a Georgia corporation with principal

executive offices located at 4355 Shackleford Road, Norcross, Georgia. Accordingly, Intelligent

Systems is a citizen of Georgia. Intelligent Systems, through its wholly owned subsidiary

CoreCard Software, Inc. ("CoreCard"), provides technology solutions and processing services to

the financial technology and services ("FinTech") market in the United States and European

Union. The Company's stock trades on the New York Stock Exchange ("NYSE") under the

ticker symbol "INS." As of February 15, 2019, the Company had 430 full-time employees.

Defendants

       17.     Defendant Strange is Intelligent Systems' President and has been since 1983 and

CEO and Chairman of the Board and has been since 1985. Defendant Strange was Intelligent

Systems' Chief Financial Officer ("CFO") from November 1991 to October 1995. Defendant

Strange is named as a defendant in a related securities class action amended complaint that

alleges he violated sections 10(b) and 20(a) of the Exchange Act and SEC Rule 10b-5




                                               -6-
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 7 of 74 PageID #: 7



promulgated thereunder. Defendant Strange knowingly, recklessly, or with gross negligence

made improper statements in the Company's press releases and public filings concerning: (i) the

qualifications, independence, and personal entanglements of the Company's fiduciaries; and (ii)

Intelligent Systems' related-party transactions. In addition, defendant Strange negligently made

misleading statements and omissions in the 2017 Proxy concerning defendant Petit's

qualifications and independence and in the 2018 Proxy concerning defendant Strange's

independence. Intelligent Systems paid defendant Strange the following compensation as an

executive:

                                                    Other Annual
                 Year      Salary        Bonus      Compensation        Total
                 2018     $300,000      $245,000       $4,125         $549,125
                 2017     $300,000         -           $4,050         $304,050
                 2016     $300,000         -           $3,975         $303,975
                 2015     $311,538      $200,000       $3,975         $515,513
                 2014     $295,385         -           $3,900         $299,285

Defendant Strange is a citizen of Georgia.

       18.     Defendant Matthew A. White ("White") is Intelligent Systems' CFO, Vice

President, and Corporate Secretary and has been since January 2019. Defendant White is named

as a defendant in a related securities class action amended complaint that alleges he violated

sections 10(b) and 20(a) of the Exchange Act and SEC Rule 10b-5 promulgated thereunder.

Defendant White knowingly, recklessly, or with gross negligence made improper statements in

the Company's press releases and public filings concerning: (i) the qualifications, independence,

and personal entanglements of the Company's fiduciaries; and (ii) Intelligent Systems' related-

party transactions. Defendant White is a citizen of Georgia.

       19.     Defendant Philip H. Moise ("Moise") is an Intelligent Systems director and has

been since May 2013. Defendant Moise is a member of the Audit Committee and has been since

at least April 2014. Defendant Moise is named as a defendant in a related securities class action


                                              -7-
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 8 of 74 PageID #: 8



amended complaint that alleges he violated sections 10(b) and 20(a) of the Exchange Act and

SEC Rule 10b-5 promulgated thereunder. Defendant Moise knowingly or recklessly made

improper statements in the Company's press releases and public filings concerning: (i) the

qualifications, independence, and personal entanglements of the Company's fiduciaries; and (ii)

Intelligent Systems' related-party transactions. In addition, defendant Moise negligently made

misleading statements and omissions in the 2017 Proxy concerning defendant Petit's

qualifications and independence and in the 2018 Proxy concerning defendant Strange's

independence.    Intelligent Systems paid defendant Moise the following compensation as a

director:

             Year           Fees Earned or Paid in Cash     Option Awards          Total
             2018                    $16,000                   $19,457            $35,457
             2017                    $16,000                    $9,340            $25,340
             2016                    $16,000                    $9,760            $25,760
             2015                    $16,000                    $8,400            $24,400
             2014                    $16,000                    $4,240            $20,240

Defendant Moise is a citizen of Georgia.

       20.      Defendant A. Russell Chandler, III ("Chandler") is an Intelligent Systems director

and has been since September 2017. Defendant Chandler is Chair of the Company's Audit

Committee and has been since September 2017. Defendant Chandler is named as a defendant in

a related securities class action amended complaint that alleges he violated sections 10(b) and

20(a) of the Exchange Act and SEC Rule 10b-5 promulgated thereunder. Defendant Chandler

knowingly or recklessly made improper statements in the Company's press releases and public

filings concerning: (i) the qualifications, independence, and personal entanglements of the

Company's fiduciaries; and (ii) Intelligent Systems' related-party transactions.     In addition,

defendant Chandler negligently made misleading statements and omissions in the 2018 Proxy

concerning defendant Strange's independence. Intelligent Systems paid defendant Chandler the



                                               -8-
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 9 of 74 PageID #: 9



following compensation as a director:

             Year          Fees Earned or Paid in Cash     Option Awards           Total
             2018                   $16,000                   $19,457             $35,457
             2017                    $4,000                   $11,700             $15,700

Defendant Chandler is a citizen of Georgia.

       21.     Defendant Karen J. Reynolds ("Reynolds") was Intelligent Systems' CFO, Vice

President, and Corporate Secretary from June 2016 to January 2019. Defendant Reynolds is

named as a defendant in a related securities class action amended complaint that alleges she

violated sections 10(b) and 20(a) of the Exchange Act and SEC Rule 10b-5 promulgated

thereunder. Defendant Reynolds knowingly, recklessly, or with gross negligence made improper

statements in the Company's press releases and public filings concerning: (i) the qualifications,

independence, and personal entanglements of the Company's fiduciaries; and (ii) Intelligent

Systems' related-party transactions. Intelligent Systems paid defendant Reynolds the following

compensation as an executive:

                                        Option      Other Annual
                Year      Salary        Awards      Compensation         Total
                2018     $180,000          -           $2,181          $182,181
                2017     $180,000          -           $2,700          $182,700
                2016     $177,231       $81,300        $2,659          $261,190

Defendant Reynolds is a citizen of Georgia.

       22.     Defendant Bonnie L. Herron ("Herron") was Intelligent Systems' CFO from 1999

to June 2016, Vice President from 1990 to June 2016, Corporate Secretary from 1987 to June

2016, and Director of Planning from 1982 to 1987. Defendant Herron is named as a defendant in

a related securities class action amended complaint that alleges she violated sections 10(b) and

20(a) of the Exchange Act and SEC Rule 10b-5 promulgated thereunder. Defendant Herron

knowingly, recklessly, or with gross negligence made improper statements in the Company's

press releases and public filings concerning: (i) the qualifications, independence, and personal


                                              -9-
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 10 of 74 PageID #: 10



 entanglements of the Company's fiduciaries; and (ii) Intelligent Systems' related-party

 transactions.   Intelligent Systems paid defendant Herron the following compensation as an

 executive:


                                                       Other Annual
                     Year    Salary      Bonus         Compensation     Total
                     2016   $175,000        -             $2,625      $177,625
                     2015   $181,731     $95,000          $2,726      $279,457
                     2014   $172,308        -             $2,585      $174,893

 Defendant Herron is a citizen of Georgia.

        23.      Defendant James V. Napier ("Napier") was an Intelligent Systems director from

 1982 to June 2015. Defendant Napier was a member of the Company's Audit Committee from at

 least April 2014 to June 2015. Defendant Napier is named as a defendant in a related securities

 class action amended complaint that alleges he violated sections 10(b) and 20(a) of the Exchange

 Act and SEC Rule 10b-5 promulgated thereunder. Defendant Napier knowingly or recklessly

 made improper statements in the Company's press releases and public filings concerning: (i) the

 qualifications, independence, and personal entanglements of the Company's fiduciaries; and (ii)

 Intelligent Systems' related-party transactions. Intelligent Systems paid defendant Napier the

 following compensation as a director:

              Year          Fees Earned or Paid in Cash     Option Awards         Total
              2015                   $58,000                       -             $58,000
              2014                   $16,000                    $4,240           $20,240

 Defendant Napier is a citizen of Georgia.

        24.      Defendant Petit was an Intelligent Systems director from 1996 to August 2019.

 Defendant Petit was a member of the Company's Audit Committee from at least April 2014 to

 August 2019. Defendant Petit is named as a defendant in a related securities class action

 amended complaint that alleges he violated sections 10(b) and 20(a) of the Exchange Act and



                                              - 10 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 11 of 74 PageID #: 11



 SEC Rule 10b-5 promulgated thereunder.         Defendant Petit knowingly or recklessly made

 improper statements in the Company's press releases and public filings concerning: (i) the

 qualifications, independence, and personal entanglements of the Company's fiduciaries; and (ii)

 Intelligent Systems' related-party transactions. In addition, defendant Petit negligently made

 misleading statements and omissions in the 2017 Proxy concerning defendant Petit's

 qualifications and independence and in the 2018 Proxy concerning defendant Strange's

 independence.       Intelligent Systems paid defendant Petit the following compensation as a

 director:

              Year           Fees Earned or Paid in Cash    Option Awards         Total
              2018                    $10,000                  $19,457           $29,457
              2017                    $14,000                   $9,340           $23,340
              2016                    $10,000                   $9,760           $19,760
              2015                    $16,000                   $8,400           $24,400
              2014                    $16,000                   $4,240           $20,240

 Defendant Petit is a citizen of Georgia.

        25.      Defendant Cherie M. Fuzzell ("Fuzzell") was an Intelligent Systems director from

 2012 to September 2017. Defendant Fuzzell was a member of the Company's Audit Committee

 from at least April 2014 to September 2017. Defendant Fuzzell is named as a defendant in a

 related securities class action amended complaint that alleges she violated sections 10(b) and

 20(a) of the Exchange Act and SEC Rule 10b-5 promulgated thereunder. Defendant Fuzzell

 knowingly or recklessly made improper statements in the Company's press releases and public

 filings concerning: (i) the qualifications, independence, and personal entanglements of the

 Company's fiduciaries; and (ii) Intelligent Systems' related-party transactions.    In addition,

 defendant Fuzzell negligently made misleading statements and omissions in the 2017 Proxy

 concerning defendant Petit's qualifications and independence.         Intelligent Systems paid

 defendant Fuzzell the following compensation as a director:



                                               - 11 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 12 of 74 PageID #: 12



              Year           Fees Earned or Paid in Cash       Option Awards            Total
              2017                    $12,000                      $9,340              $21,340
              2016                    $16,000                      $9,760              $25,760
              2015                    $16,000                      $8,400              $24,400
              2014                    $16,000                      $4,240              $20,240

 Defendant Fuzzell is a citizen of Georgia.

        26.     The defendants identified in ¶¶17-18, 21-22 are referred to herein as the "Officer

 Defendants." The defendants identified in ¶¶17, 19-20, 23-25 are referred to herein as the

 "Director Defendants." The defendants identified in ¶¶19-20, 23-25 are referred to herein as the

 "Audit Committee Defendants." Collectively, the defendants identified in ¶¶17-25 are referred

 to herein as the "Individual Defendants."

                        DUTIES OF THE INDIVIDUAL DEFENDANTS

 Fiduciary Duties

        27.     By reason of their positions as officers and directors of the Company, each of the

 Individual Defendants owed and owe Intelligent Systems and its stockholders fiduciary

 obligations of trust, loyalty, good faith, and due care, and were and are required to use their

 utmost ability to control and manage Intelligent Systems in a fair, just, honest, and equitable

 manner. The Individual Defendants were and are required to act in furtherance of the best

 interests of Intelligent Systems and not in furtherance of their personal interest or benefit.

        28.     To discharge their duties, the officers and directors of Intelligent Systems were

 required to exercise reasonable and prudent supervision over the management, policies,

 practices, and controls of the financial affairs of the Company. By virtue of such duties, the

 officers and directors of Intelligent Systems were required to, among other things:

                (a)     ensure that the Company was operated in a diligent, honest, and prudent

 manner in compliance with all applicable laws, rules, and regulations;




                                                 - 12 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 13 of 74 PageID #: 13



                (b)     truthfully and accurately guide investors and analysts as to the business

 operations of the Company at any given time;

                (c)     conduct the affairs of the Company in an efficient, business-like manner in

 compliance with all applicable laws, rules, and regulations so as to make it possible to provide

 the highest quality performance of its business, to avoid wasting the Company's assets, and to

 maximize the value of the Company's stock; and

                (d)     remain informed as to how Intelligent Systems conducted its operations,

 and, upon receipt of notice or information of imprudent or unsound conditions or practices, make

 reasonable inquiry in connection therewith, and take steps to correct such conditions or practices

 and make such disclosures as necessary to comply with applicable laws.

 The Company's Code of Conduct Imposes Additional Duties on the Individual Defendants

        29.     The Individual Defendants, like all Company employees and directors, were and

 are required to follow the policies and procedures set forth in Intelligent Systems' Code of

 Conduct. The Code of Conduct mandates the "full, fair, accurate, timely, and understandable

 disclosure to shareholders of all material information regarding our business" and reinforces the

 Individual Defendants' obligation "to comply will all local laws and regulations at all times."

        30.     The Code of Conduct contains a specific provision on conflicts of interest which

 required the Individual Defendants to "avoid any conflict, or the appearance of a conflict,

 between … personal interests and the interests of the Company." The Code of Conduct further

 mandates the disclosure of any conflict "or any action or relationship that might give rise to a

 conflict." In particular, the Code of Conduct states:

        Conflicts of Interest

        You must avoid any conflict, or the appearance of a conflict, between your
        personal interests and the interests of the Company. A conflict exists when your
        personal interests in any way interfere with the interests of the Company as a


                                                - 13 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 14 of 74 PageID #: 14



        whole, or when you take any action or have any interest that may make it difficult
        for you to perform your job objectively and effectively. For example, a conflict of
        interest probably exists if:

              •   you cause the Company to enter into business relationships with you or a
                  member of your family;

              •   you use any nonpublic information about the Company, our suppliers, our
                  customers, or our other business partners for your personal gain, or the
                  gain of a member of your family;

              •   you or a family member receive a loan, or guarantee of a loan or other
                  obligation, as a result of your position with the Company;

        You must disclose any conflicts of interest, or any action or relationship that
        might give rise to a conflict, to Karen Reynolds, Chief Financial Officer, who is
        the Designated Officer at the Company's corporate office, 770-381-2900. In the
        event the Designated Officer is involved in the action or relationship giving rise to
        the conflict of interest, you should disclose the conflict to any other member of
        management or to a member of the board of directors.

        31.       The Code of Conduct also contains a specific provision on whistleblower

 protections reminding the Individual Defendants that it is unlawful to retaliate against

 whistleblowers and proscribing them from any form of discrimination against any employee

 "who engages in … 'whistleblower' activities." In particular, the Code of Conduct states:

        "Whistleblower" protections. It is against the law to discharge, demote suspend,
        threaten, harass, or discriminate in any manner against an employee who provides
        information or otherwise assists in investigations or proceedings relating to
        violations of federal securities laws or other federal laws prohibiting fraud against
        shareholders. You must not discriminate in any way against an employee who
        engages in these "whistleblower" activities.

        32.       The Code of Conduct required the Individual Defendants to "report any suspected

 violations of applicable laws, rules, regulations, or this Code" either to the Designated Officer, or

 "any member of senior management or the Board or Directors." The Code of Conduct states

 there are "[n]o [e]xcuses" for failure to comply with it and that violations "will result in

 appropriate corrective action, up to and including dismissal." Any waiver of the Code of




                                                - 14 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 15 of 74 PageID #: 15



 Conduct "may be made only by the Board of Directors or a committee of the Board." If the

 waiver is for an executive officer or Board member, it "must be promptly disclosed to

 shareholders in accordance with SEC rules."

 Additional Duties of the Audit Committee Defendants

        33.    In addition to these duties, the Audit Committee Defendants, defendants Moise,

 Chandler, Napier, Petit, and Fuzzell, owed specific duties to Intelligent Systems to assist the

 Board in overseeing the Company's financial information and systems of internal controls.

 Intelligent Systems' Audit Committee Charter required these defendants to "[p]rovide an open

 avenue of communication between the Audit Committee, the independent accountant,

 management and the Board of Directors" and "[i]inquire of management and the independent

 accountant about the significant risks or exposures and assess the steps management has taken to

 minimize such risk to the Company."

        34.    The Audit Committee also had specific duties to "[c]onfirm and assure the

 independence of the independent accountant." To that end, the Audit Committee was required

 to, at the minimum:

        (a) receive from the independent accountant a formal written statement
        delineating all relationships between the independent accountant and the
        Company, consistent with Independence Standards Board Standard No. 1; (b)
        actively engage in a dialogue with the independent accountant with respect to any
        disclosed relationships or services that may impact the objectivity and
        independence of the independent accountant, and (c) take appropriate action to
        oversee the independence of the independent accountant.

        35.    In addition, the Audit Committee Charter provides the Audit Committee is

 responsible for considering and reviewing the adequacy of the Company's internal controls,

 disclosure policies and procedures, and risk management.




                                               - 15 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 16 of 74 PageID #: 16



        36.      The Audit Committee Charter also requires the Audit Committee to review and

 assure the accuracy of the Company's public filings and financial statements. In particular, the

 Charter states the Audit Committee is required to:

        Meet with management and the independent accountant at the completion of the
        annual examination to review:

              a. The Company's annual financial statements and footnotes to be included
                 in the Company's Annual Report on Form 10-K or Form 10-KSB,
                 including their accuracy, completeness and overall quality.
              b. The independent accountant's audit of the financial statements and their
                 report thereon.
              c. Any significant changes required in the independent accountant's audit
                 plan.
              d. Any serious difficulties or disputes between the independent accountant
                 and management encountered during the course of the audit.
              e. Other matters related to the conduct of the audit, which are to be
                 communicated to the Audit Committee under generally accepted auditing
                 standards.

        Review filings with the SEC and other published documents containing the
        Company's financial statements and consider whether the information contained
        in these documents is consistent with the information contained in the financial
        statements.

        37.      Last, the Audit Committee is required to review: (i) compliance with the

 Company's Code of Ethics; and (ii) "legal and regulatory matters that may have a material impact

 on the financial statements, related Company compliance policies, and programs and reports

 received from regulators."

 Breaches of Duties

        38.      The conduct of the Individual Defendants complained of herein involves a

 knowing and culpable violation of their obligations as officers and directors of Intelligent

 Systems, the absence of good faith on their part, and a reckless disregard for their duties to the

 Company that the Individual Defendants were aware or reckless in not being aware posed a risk

 of serious injury to the Company.



                                               - 16 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 17 of 74 PageID #: 17



        39.     The Individual Defendants breached their duty of loyalty and good faith by

 allowing defendants to cause, or by themselves causing, the Company to disseminate improper

 statements.   These improper practices wasted the Company's assets and caused Intelligent

 Systems to incur substantial damage.

        40.     The Individual Defendants, because of their positions of control and authority as

 officers and/or directors of Intelligent Systems, were able to and did, directly or indirectly,

 exercise control over the wrongful acts complained of herein. The Individual Defendants also

 failed to prevent the other Individual Defendants from taking such illegal actions. As a result,

 and in addition to the damage the Company has already incurred, Intelligent Systems has

 expended, and will continue to expend, significant sums of money.

         CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

        41.     In committing the wrongful acts alleged herein, the Individual Defendants have

 pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

 and conspired with one another in furtherance of their common plan or design. In addition to the

 wrongful conduct herein alleged as giving rise to primary liability, the Individual Defendants

 further aided and abetted and/or assisted each other in breaching their respective duties.

        42.     During all times relevant hereto, the Individual Defendants, collectively and

 individually, initiated a course of conduct that was designed to and did: (i) deceive the investing

 public, including stockholders of Intelligent Systems, regarding the Individual Defendants'

 management of Intelligent Systems' operations; and (ii) enhance the Individual Defendants'

 executive and directorial positions at Intelligent Systems and the profits, power, and prestige that

 the Individual Defendants enjoyed as a result of holding these positions. In furtherance of this

 plan, conspiracy, and course of conduct, the Individual Defendants, collectively and individually,




                                                - 17 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 18 of 74 PageID #: 18



 took the actions set forth herein.

        43.     The Individual Defendants engaged in a conspiracy, common enterprise, and/or

 common course of conduct. During this time, the Individual Defendants caused the Company to

 issue improper financial statements.

        44.     The purpose and effect of the Individual Defendants' conspiracy, common

 enterprise, and/or common course of conduct was, among other things, to disguise the Individual

 Defendants' violation of securities law, breaches of fiduciary duty, waste of corporate assets, and

 unjust enrichment; and to conceal adverse information concerning the Company's operations,

 financial condition, and future business prospects.

        45.     The Individual Defendants accomplished their conspiracy, common enterprise,

 and/or common course of conduct by causing the Company to purposefully or recklessly release

 improper statements. Because the actions described herein occurred under the authority of the

 Board, each of the Individual Defendants was a direct, necessary, and substantial participant in

 the conspiracy, common enterprise, and/or common course of conduct complained of herein.

        46.     Each of the Individual Defendants aided and abetted and rendered substantial

 assistance in the wrongs complained of herein. In taking such actions to substantially assist the

 commission of the wrongdoing complained of herein, each Individual Defendant acted with

 knowledge of the primary wrongdoing, substantially assisted in the accomplishment of that

 wrongdoing, and was aware of his or her overall contribution to and furtherance of the

 wrongdoing.

                         LEGAL AND REGULATORY FRAMEWORK

 Independence Requirements and Disclosures

        47.     As a NYSE listed company, Intelligent Systems is required to comply with the

 rules and standards set forth in the NYSE Listed Company Manual. The NYSE requires a


                                               - 18 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 19 of 74 PageID #: 19



 company's board of directors to comprise a majority of independent directors. NYSE Listed

 Company Manual §303A.01.          The compensation committee and audit committee must be

 composed entirely of independent directors. Id. §303A.05(a); §303A.07(a). A director is not

 independent unless the board of directors has "affirmatively determine[d]" the individual has "no

 material relationship with the listed company (either directly or as a partner, shareholder or

 officer of an organization that has a relationship with the company). Id. §303A.02(a)(i). In

 making independence determinations, the NYSE's commentary accompanying the section states

 that the board of directors should "broadly consider all relevant facts and circumstances."

 Moreover, "when assessing the materiality of a director's relationship with the listed company,

 the board should consider the issue not merely from the standpoint of the director, but also from

 that of persons or organizations with which the director has an affiliation."

        48.     In addition, under Item 407 of Regulation S-K, 17 C.F.R. §229.407, Intelligent

 Systems must make certain independence disclosures in its Proxy Statements and Annual

 Reports on Forms 10-K. In particular, it requires the Company disclose "[f]or each director or

 nominees for director … any transactions, relationships, or arrangements … that were considered

 by the board of directors … in determining that the director is independent."          Id.   The

 instructions to Item 407 clarify that these transactions, relationships, or arrangements "must be

 provided in such detail as is necessary to fully describe the nature of the transactions,

 relationships, or arrangements." Id.

 Related-Party Transactions and Disclosures

        49.     Publicly traded companies like Intelligent Systems must also adhere to GAAP.

 GAAP requires companies to disclose "related party transactions" and describe the nature of the

 relationship involved.      Financial Accounting Standards Board's Accounting Standards




                                                - 19 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 20 of 74 PageID #: 20



 Codification Topic 850 ("ASC 850"). Related parties include those that "can significantly

 influence the management or operating policies of the other to an extent that one of the

 transacting parties might be prevented from fulling pursuing its own separate interests." ASC

 850-10-20.

               THE INDIVIDUAL DEFENDANTS' OVERSIGHT FAILURES
                            AND ILLEGAL ACTIONS

 Defendant Petit Serves on the Board Despite His Fraudulent Track Record

        50.    Defendant Petit is a noted fraudster unfit to serve as a fiduciary for any publicly

 traded company. He inflicted corporate trauma upon several companies under his management.

 His mere association with the Company presented, at a minimum, tangible risks of liability and

 reputational damage. Defendant Strange even admitted during a June 5, 2019 conference call

 that he was aware short sellers would turn their attention to Intelligent Systems because of its

 relationship with defendant Petit. Publicized governmental investigations and lawsuits were

 brought against at least three companies in which defendant Petit played a major role.

 Importantly, defendant Strange was a director at two of these companies. Despite knowledge of

 defendant Petit's wrongful conduct, the Individual Defendants allowed him to serve not only on

 the Board, but also on the Audit Committee.

        51.    Defendant Petit's wrongful behavior was first exhibited at Healthdyne Inc.

 ("Healthdyne"), a heartbeat monitor company he founded under a different name in the early

 1970s and took public in 1981. Defendant Petit served as Healthdyne's Chairman and CEO until

 1996. During that time, the SEC brought an enforcement action against Healthdyne alleging it

 failed to report issues with monitors and misrepresented revenue and earnings projections before

 a 1983 secondary public offering in which company executives sold shares. The SEC also

 alleged that Healthdyne failed to comply with GAAP, resulting in a $1.2 million overstatement



                                               - 20 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 21 of 74 PageID #: 21



 of revenues during the third quarter of 1983. In June 1987, Healthdyne settled these charged by

 consenting to a judgment enjoining it from future violations of certain antifraud, issuer reporting,

 and issuer books and records provisions of the securities laws.

        52.     Importantly, defendant Strange joined Healthdyne's board of directors in March

 1993, making him well aware of the SEC's allegations and resulting consent order upon

 Healthdyne. Defendant Strange remained a director until 1995, when Healthdyne split into three

 companies and spun into Healthdyne Technologies, Inc. ("Healthdyne Technologies").

 Defendants Petit and Strange concurrently served on the board of directors of Healthdyne

 Technologies until 1998.

        53.     Defendant Petit's fraudulent character and his flagrant disregard of fiduciary

 duties were then displayed at Matria Healthcare, Inc. ("Matria"), a seller of disease management

 products that also emerged from Healthdyne's split. Defendant Petit served as Matria's Chairman

 from 1996 to 2008, and as its CEO from 2000 to 2008. Defendant Strange's biography on

 Intelligent Systems' website reveals he was also a Matria director. In June 2002, Matria acquired

 MarketRing, Inc., a software firm in which Intelligent Systems had an interest. The Company

 received $48,000 worth of restricted Matria stock in exchange for their MarketRing shares. The

 Individual Defendants were alerted of the wrongdoing described below given that defendant

 Strange was a Matria director and given that the Company held Matria stock.

        54.     In October 2002, a former employee of Diabetes Self Care ("DSC"), one of

 Matria's wholly owned subsidiaries, filed a whistleblower complaint under the False Claims Act

 alleging the company was fraudulently billing Medicare. In particular, the unsealed qui tam

 complaint alleged Matria and DSC were shipping unordered products and billing those

 shipments to Medicare, and that the companies' management, including defendant Petit,




                                                - 21 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 22 of 74 PageID #: 22



 condoned the scheme. In fact, the complaint alleges defendant Petit knew that from 2000 to

 2001, Matria made $15 million worth of fraudulent billings to the federal Medicare program.

 Then, in August 2003, a former Matria employee filed a similar whistleblower complaint. This

 prompted the U.S. Department of Justice ("DOJ") to investigate Matria and intervene in the

 whistleblower lawsuits.    The DOJ asserted Matria effectuated numerous wrongful actions

 between January 1998 and December 2003, including overbilling Medicare, shipping products

 that had not been ordered, falsifying records, failing to credit Medicare when equipment was

 returned, and altering the dates of orders. Matria paid $9 million to settle these allegations in

 2006. Defendant Petit signed the settlement agreement.

        55.    Despite this severe penalty, defendant Petit continued to breach his duty of loyalty

 to Matria. In 2012, the SEC filed a lawsuit against defendant Petit for providing an insider

 trading tips to his friend and "flying partner," Earl C. Arrowood ("Arrowood"), about the

 potential sale of Matria before it was publicly announced. 1        In addition to seeking the

 disgorgement of Arrowood and defendant Petit's ill-gotten gains, the SEC also requested an

 injunctive order pursuant to section 21(d)(2) of the Exchange Act imposing an officer and

 director bar against defendant Petit. The case settled on June 4, 2014, with the SEC obtaining a

 consent judgment against Arrowood. Although the SEC dismissed the charges against defendant

 Petit, the highly publicized case and the agency's request to prohibit him from serving as an

 officer or director warned the Individual Defendants that defendant Petit's presence on the Board

 cut against Intelligent Systems' best interests. Although the Individual Defendants were alerted



 1
   The SEC complaint reveals Arrowood taught defendant Petit how to fly, piloted his aircraft on
 both personal and business trips, and in exchange, defendant Petit aided with Arrowood's
 investments.




                                              - 22 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 23 of 74 PageID #: 23



 his status as a fiduciary threatened the Company and its stockholders, they still refused to remove

 him from the Board. Defendant Petit held his seat on the Board even as he inflicted egregious

 wrongdoing against yet another company.

        56.     Defendant Petit's most recent victim (prior to Intelligent Systems) is MiMedx

 Group, Inc. ("MiMedx"), a biopharmaceutical company in which defendant Petit engaged in

 pervasive accounting fraud and other violations of law while serving as its CEO and Chairman

 from 2009 to 2018. Defendant Petit orchestrated a notorious "channel-stuffing" scheme at

 MiMedx that began in 2013, and persisted even as it started to publicly unravel in 2016.

 Specifically, defendant Petit incentivized employees to ship unrequested products to distributors

 in order to fraudulently recognize unearned revenue. In December 2016, two former MiMedx

 employees who had raised concerns about the legality of this practice to their superiors filed a

 whistleblower complaint against MiMedx and defendant Petit detailing the scheme and alleging

 their employment was terminated in retaliation for questioning it.

        57.     Details of the wrongdoing further came to light on September 20, 2017, as

 Aurelius Value published a reported titled "MiMedx: Flying Too Close to the Sun." The report

 corroborated the whistleblowers' channel-stuffing allegations while exposing a number of

 "[u]ndisclosed related party transactions and entanglements with distributors" that aided the

 scheme. February 2018 brought more troubling news to public's attention: MiMedx announced

 it was unable to timely file its annual report due to an internal investigation into allegations of

 channel-stuffing; The Wall Street Journal revealed MiMedx violated the Physician Payments

 Sunshine Act; 2 and Bloomberg reported that the DOJ was investigating MiMedx's distribution



 2
  Gretchen Morgenson, MiMedx, Fast-Growing Developer of Tissue Graft Products, Didn't
 Report Payments to Doctors, Wall Street Journal (Feb. 22, 2018).



                                               - 23 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 24 of 74 PageID #: 24



 practices and that interviews with MiMedx employees confirmed allegations of channel-

 stuffing. 3

         58.    Defendant Petit "resigned" as Chairman and CEO from MiMedx in June 2018.

 But on September 20, 2018, MiMedx announced its board of directors determined it had to

 reclassify defendant Petit's resignation as a termination "for cause" based on information gleaned

 from an internal investigation.

         59.    MiMedx's own internal investigation found that defendant Petit engaged in a

 pervasive accounting fraud and went to elaborate lengths to conceal his wrongdoing.              In

 particular, the investigation determined that defendant Petit set an unacceptable "tone at the top,"

 "purposefully took action to disregard revenue recognition rules under GAAP" and "made

 material misstatements and omissions" to MiMedx's board of directors, external auditors, and the

 SEC. This included, among other things, defendant Petit signing letters misrepresenting his

 knowledge of fraud and submitting false documents to external auditors, misleading an audit

 committee investigation, and "[d]uring a deposition … falsely testif[ying] under oath."

         60.    MiMedx's investigation also found that defendant Petit engaged in a pattern of

 retaliation against whistleblowers. For example, the investigation uncovered evidence revealing

 that defendant Petit "directed an internal investigation dubbed 'Project Snow White'" to punish

 and discredit whistleblowers.     As part of Project Snow White, defendant Petit ordered the

 installment of a "secret video surveillance system" to record employees' conversations without

 their knowledge or consent.




 3
   Anders Melin and Greg Farrell, U.S. Probes MiMedx's Federal Contracts, Accounting,
 Bloomberg (Feb. 26, 2018).




                                                - 24 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 25 of 74 PageID #: 25



        61.     Defendant Petit's behavior was so egregious that MiMedx stated the mere

 possibility of his continued service to the company made it difficult to engage an independent

 auditor. In particular, MiMedx warned that if defendant Petit were reelected to its board or

 rehired in any management capacity, "there would be a very high risk that the [c]ompany could

 not engage a new auditor or any previously engaged auditor would resign."

        62.     The Individual Defendants were well aware of defendant Petit's notorious

 wrongdoing at MiMedx. Defendant Strange even admitted during a June 5, 2019 conference call

 that the allegations of defendant Petit's "various revenue manipulation practices as CEO of his

 former company" were "highly publicized." Despite knowledge of defendant Petit's fraud and

 improper accounting, the Individual Defendants allowed defendant Petit to remain on the Audit

 Committee. The Board knowingly made someone with a track record of manipulating revenue,

 violating GAAP, and failing to disclose related-party transactions responsible for assuring the

 accuracy of Intelligent Systems' financial statements and public disclosures and overseeing the

 Company's legal compliance. In doing so, the Board exposed Intelligent Systems to the risk that

 it too would disseminate improper statements and fall out of legal compliance. Predictably, these

 risks transpired. As detailed below, Intelligent Systems issued a series of improper statements

 and failed to disclose related-party transactions.

        63.     In addition to ignoring the warnings arising from defendant Petit's management of

 other publicly traded companies, the Board also repeatedly claimed his experiences there made

 him a "financial expert." In particular, the Board claimed in each of the Company's Proxy

 Statements for the last five years that defendant Petit is a "financial expert" based on his

 "experience in actively supervising senior financial and accounting personnel and in overseeing

 the preparation of financial statements as the chief executive officer and chairman of publicly-




                                                 - 25 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 26 of 74 PageID #: 26



 traded companies." They continued to make this claim even after MiMedx announced it had

 retroactively altered defendant Petit's resignation to a termination for cause.

        64.     The Board also represented that defendant Petit was an "independent director."

 He was not. In reality and unbeknownst to stockholders, defendant Petit had a close personal

 relationship with defendant Strange. Defendant Petit remained on the Board despite the threats

 he posed to the Company due to his friendship with defendant Strange and because the

 Individual Defendants were exercising minimal to no oversight. Defendant Strange, in turn,

 possessed unchecked authority over the Company, as detailed below.

 The Board's Structural Failures and the Individual Defendants' Web of Entanglements

        65.     Defendant Strange has been able to control the Company for most of its history

 due in part to his dual role as both CEO and Chairman of the Board. In addition, defendant

 Strange appointed Board members and CFOs who would value their loyalty to him over their

 loyalty Company and its stockholders. The small size of the Board further ensured defendant

 Strange's authority.   In particular, only four directors have been on the Board since 2016.

 Moreover, the Board established staggered stockholder director elections to prevent large

 portions of their cohorts from being replaced at any one time with directors who were actually

 independent.

        66.     In each of its Proxy Statements filed from 2000 to 2019, Intelligent Systems

 assured investors that all directors are independent except defendant Strange. However, there are

 several relationships and affiliations between the Individual Defendants that contradict the

 Board's claims of independence. Although these connections were required disclosures under

 Item 407 of Regulation S-K because they weighed in on the Board's independence

 determinations, the Company's public filings never mentioned any of them.




                                                 - 26 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 27 of 74 PageID #: 27



        67.    Defendants Petit, who served on the Board from 1996 until his resignation in

 September 2019, has a close relationship with defendant Strange that spans over three decades

 and disqualifies his independence.       In addition to concurrently serving as fiduciaries of

 Healthdyne and Matria, defendants Strange and Petit also partnered together on real estate deals

 in Florida through an entity named Atrix Realty, Inc. ("Atrix"). They concurrently served as

 officers and directors of Atrix from at least May 1995 to April 2014. Further, defendants Petit

 and Strange concurrently serve on the Board of Trustees of the Georgia Tech Foundation, Inc.

 ("GTF"), and have since at least 2005.

        68.    Defendant Chandler is also connected to defendants Petit and Strange. He too

 concurrently serves on GTF's Board of Trustees and has since 2005. In addition, defendants

 Petit, Strange, and Chandler all serve on GTF's Investments Committee and have since at least

 July 2011. Defendant Chandler was also the fiduciary of a venture capital fund that invested in

 an entity affiliated with defendant Strange. In particular, defendant Chandler, was a director of

 Georgia Research Alliance Venture Fund, LLC ("GRA Venture Fund") from at least September

 2014 to at least April 2016.    In 2013, the GRA Venture Fund invested in Lumense, Inc.

 ("Lumense"), a failing biotechnology venture. Defendant Strange served as the Chairman of

 Lumense from at least November 2013 to at least May 2016. Lumense remained a GRA Venture

 Fund portfolio from 2014 to 2017. Following defendant Fuzzell's resignation from the Board on

 September 23, 2017, only three directors remained: defendants Strange, Petit, and Moise. On

 September 27, 2017, defendants Strange and Petit appointed their friend, defendant Chandler, to

 the Board. They did so because defendant Chandler would not challenge their decisions or

 wrongful conduct. They knew he would subvert his loyalty to Intelligent Systems to their

 friendship.




                                               - 27 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 28 of 74 PageID #: 28



        69.    Further, defendant Moise is connected to defendant Strange through AeA, a

 nationwide nonprofit trade association that was representative of various segments of the

 technology industry. AeA lobbied at state, federal, and international levels; offered business

 services and networking programs; and provided access to business opportunities and capital.

 Defendant Moise was a member of AeA in at least January 2001, and defendant Strange was the

 Chair of AeA in at least February 2001. Defendant Herron is also associated with AeA. She was

 an AeA director from at least January 2001 to March 2001. Further, defendants Moise and

 Herron are connected through the Technology Association of Georgia, a membership

 organization focused on connecting the marketplace and advancing economic development

 within the technology community.      Defendant Moise was a member of the Technology

 Association of Georgia in at least January 2001, and defendant Herron was a director from at

 least January 2001 to March 2005.

        70.    Defendant Strange also had deep ties with the Company's former CFOs.

 Defendant Herron, who was CFO from 1999 to 2016, has a close business relationship with

 defendant Strange dating back to the 1980s, when they met at Mercer University. Defendant

 Strange was a Marketing Professor at Mercer University from 1976 to 1983, while defendant

 Herron was an M.B.A. student there from 1980 to 1982. In 1981, defendants Strange and Herron

 began creating companies together, while the two were both affiliated with Mercer University.

 In 1981, they cofounded Quadrum, which merged with Intelligent Systems in 1983. In 1988,

 they cofounded Datavue Corporation, which also merged with Intelligent Systems in the 1980s.

 In 1998, defendants Strange and Herron founded QS Technologies, which subsequently became

 a Company subsidiary.    Defendant Strange made defendant Herron the CFO of Intelligent

 Systems in 1999.




                                             - 28 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 29 of 74 PageID #: 29



        71.       When defendant Herron resigned in June 2016, defendant Strange replaced her

 with defendant Reynolds, another former Company CFO with whom he had a business

 relationship. Since the 1990s, Intelligent Systems has operated and sponsored the Gwinnett

 Innovation Park (formerly known as the Intelligent Systems Incubator) ("GIP"). GIP provides

 companies with access to office space, infrastructure, business advice and planning, and

 professional services. Defendant Herron was the Executive Director of GIP from 1990 to 2010.

 zBoost entered GIP in 2006. Defendant Reynolds was the CFO of zBoost from 2008 to 2015. In

 2010, GIP arranged a $1.5 million equity investment in zBoost after the company won a

 prestigious award. Defendant Reynolds became CoreCard's CFO in September 2015, a position

 she held until her resignation from the Company in January 2019.

        72.       These undisclosed relationships and affiliations between the Individual

 Defendants demonstrates an utter disregard of proper governance and facilitated the wrongful

 conduct detailed herein. The Company's fiduciaries were too conflicted to challenge defendant

 Strange's decisions. Defendant Strange—the dual CEO and Chairman with his cohorts beside

 him—was able to manage Intelligent Systems as he wished, even if it was against the Company's

 best interest.   Since defendant Strange wanted his friend defendant Petit to remain at the

 Company, he did.

        73.       Moreover, the Board disregarded their oversight responsibilities and essentially

 served as dummy directors, doing little more than going through the motions during Board

 meetings, which were rarely held. In 2018 for example, the Board met only four times. The

 Compensation Committee, made up of the three "independent directors," defendants Petit,

 Moise, and Chandler, met just once. During the meeting, these conflicted directors approved a

 $245,000 bonus for their friend defendant Strange. Today, there are only three directors on the




                                                - 29 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 30 of 74 PageID #: 30



 Company's Board: defendants Strange, Moise, and Chandler. Consequently, Intelligent Systems

 arguably does not have a single independent director on its Board.         And the Company's

 independence issues do not end here.

 The CEO's Undisclosed Personal Relationship with the Company's Auditor

        74.    The Company's previous auditor stepped down from auditing Intelligent Systems

 because it was the only public company it audited. Rather than take this as an indication that

 Intelligent Systems should hire an auditor with public company experience, the Individual

 Defendants instead hired yet another auditor that had no public company clients, Nichols, Cauley

 & Associates, LLC ("Nichols Cauley").

        75.    Intelligent Systems hired Nichols Cauley in part because defendant Strange had

 an undisclosed personal relationship with Nichols Cauley's audit engagement partner, Ian Waller

 ("Waller"). In particular, Waller and defendant Strange served as leaders of the same church and

 led a five-month development process together.         This relationship with the Company's

 "independent auditor" contravenes the SEC's requirement that auditors be "capable of exercising

 objective and impartial judgment on all issues." Although the truth about Nichols Cauley's lack

 of independence and public company experience has publicly emerged, it amazingly remains

 Intelligent Systems' supposed "independent auditor."

 Defendants Conceal Related-Party Transactions

        76.    The Individual Defendants concealed a number of related-party transactions in

 violation of GAAP and the Company's own Code of Conduct. For instance, they failed to

 disclose that the Company made a loan to one of its employees. Although Intelligent Systems

 reported in March 2018 that it loaned $235,000 to a "private limited company in India in the

 FinTech industry," it failed to disclose that the startup was founded by Anupam Pathak—the




                                              - 30 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 31 of 74 PageID #: 31



 managing director of its India subsidiary, ISC Software Private Limited. The Company also

 failed to disclose that the loan was conditioned upon the startup using CoreCard as its processor.

            77.   Intelligent Systems' SEC filings also concealed the related-party nature of its

 significant investment into Lumense. Intelligent Systems invested in Lumense during both the

 Series A and Series B financing rounds in 2011 and 2013, respectively. The Company's SEC

 filings neglected to even mention the Lumense investment until 2016, when it disclosed it

 recorded a total $750,000 impairment charge, representing a write down of its entire investment.

 Intelligent Systems also failed to disclose that defendant Strange was the Chairman of Lumense.

 Not only that, defendant Strange invested in Lumense alongside the Company and therefore had

 a personal financial stake in Lumense. But this is never mentioned in the Company's SEC

 filings.

                                   IMPROPER STATEMENTS

            78.   While disregarding their oversight and governance responsibilities, the Individual

 Defendants further breached their fiduciary duties by making or allowing Intelligent Systems to

 make a series of improper statements in its public filings with the SEC. In particular, between

 May 24, 2014 and May 29, 2019, these fiduciaries claimed defendant Petit qualified as both an

 "independent" director and as a "financial expert" when, in reality, his undisclosed ties to

 defendant Strange and his pervasive accounting fraud meant he was neither. The Individual

 Defendants also purported to disclose every related-party transaction and relationship when they

 were omitting several.

            79.   On May 23, 2014, Intelligent Systems filed a Current Report on Form 8-K with

 the SEC announcing that voting results of the May 22, 2014 Annual Meeting of Shareholders.

 The Form 8-K reported that the stockholders voted to elect defendants Petit and Fuzzell to serve




                                                - 31 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 32 of 74 PageID #: 32



 on the Board until the 2017 Annual Meeting. The stockholders voted based on defendants

 Strange's Moise's, Napier's, Petit's, and Fuzzell's representations in the Company's Proxy

 Statement filed with the SEC on April 4, 2014 (the "2014 Proxy"). The 2014 Proxy included a

 biography of defendant Petit and characterized him as a "financial expert" while concealing his

 pervasive accounting fraud at MiMedx and other wrongdoings at companies he was previously

 involved with.   It further claimed defendant Petit was an "independent director" without

 mentioning his undisclosed relationship and transactions with defendant Strange. In particular,

 the 2014 Proxy stated:

        Parker (Pete) H. Petit has served as a director since 1996 and is nominated for re-
        election to the Board for a three-year term ending at the 2017 Annual Meeting of
        Shareholders. Mr. Petit is the Chairman, President and CEO of MiMedx Group,
        an integrated developer, manufacturer and marketer of bio-material based
        products. Mr. Petit is also the President of The Petit Group, a private investment
        company. Mr. Petit served as Chairman of the Board and Chief Executive Officer
        of Matria Healthcare, Inc., a comprehensive disease management services
        company from 1996 to 2008. He also served as a director of Logility, Inc. within
        the past five years. The Board considered Mr. Petit's extensive experience as a
        successful entrepreneur and as an executive and member of the board of directors
        of several publicly traded technology and healthcare companies, as well as his
        familiarity with the company since 1996 in determining that he should serve as a
        director of the company. The Board has determined that Mr. Petit is an
        independent director under the applicable rules of NYSE MKT.

                                     *       *            *

        During 2013, the Audit Committee consisted of Ms. Fuzzell and Messrs. Petit and
        Napier (chair). In 2013, the Audit Committee appointed the company's
        independent auditor, met with the independent auditor to review its report on the
        2012 audit and the 2013 quarterly reviews, and carried out a number of other
        responsibilities, as outlined in the Audit Committee Charter.

        All members of the Audit Committee currently meet the applicable independence
        and qualifications standards of the NYSE MKT. The Board has determined that
        Mr. Petit and Mr. Napier are financial experts as defined by the rules of the
        SEC, and are financially sophisticated as defined in the listing standards of NYSE
        MKT. The Board based this determination, in part, on Mr. Petit's experience in
        actively supervising senior financial and accounting personnel and in overseeing
        the preparation of financial statements as the chief executive officer and chairman



                                                 - 32 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 33 of 74 PageID #: 33



        of publicly-traded companies. Mr. Napier's experience includes serving on the
        audit committees of several large publicly traded companies as well as serving in
        executive positions and as the chairman of publicly traded companies.

        80.    On February 18, 2015, Intelligent Systems filed its Annual Report on Form 10-K

 for the year ended December 31, 2014 (the "2014 Form 10-K") with the SEC, which was signed

 by defendants Strange, Moise, Herron, Napier, Petit, and Fuzzell.        The 2014 Form 10-K

 contained sections titled "Certain Relationships And Related Transactions, And Director

 Independence" and "Related Party Transaction," which disclosed that the lease on the Company's

 headquarters is held by an entity owned by defendant Strange. However, the 2014 Form 10-K

 omitted defendant Strange's undisclosed relationships and related-party transactions with

 defendant Petit and others, including the Company's auditor. It also concealed that Intelligent

 Systems was engaged in undisclosed related-party transactions. In particular, the 2014 Form 10-

 K stated:

        CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND
        DIRECTOR INDEPENDENCE

        The lease on our headquarters and primary facility at 4355 Shackleford Road,
        Norcross, Georgia is held by ISC Properties, LLC, an entity controlled by J.
        Leland Strange, our Chairman and Chief Executive Officer. Mr. Strange holds a
        100% ownership interest in ISC Properties, LLC. We paid ISC Properties, LLC
        $468,000 and $467,000 in the years ending December 31, 2014 and 2013,
        respectively.

        Please refer to the subsection entitled "Proposal 1 - The Election of Two Directors
        - Nominees" in the Proxy Statement referred to in Item 10 for information
        regarding the independence of the company's directors. This information is
        incorporated into this Item 13 by reference.

        81.    On April 13, 2015, defendants Strange, Moise, Napier, Petit, and Fuzzell caused

 Intelligent Systems filed its Proxy Statement with the SEC for the Annual Meeting of

 Shareholders to be held on June 11, 2015 (the "2015 Proxy"). The 2015 Proxy included a

 biography of defendant Petit and characterized him as a "financial expert" while concealing his



                                              - 33 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 34 of 74 PageID #: 34



 pervasive accounting fraud at MiMedx and other wrongdoings at companies he was previously

 involved with.   It further claimed defendant Petit was an "independent director" without

 mentioning his undisclosed relationship and transactions with defendant Strange. In particular,

 the 2015 Proxy stated:

        Parker (Pete) H. Petit has served as a director since 1996. Mr. Petit is the
        Chairman, President and CEO of MiMedx Group, an integrated developer,
        manufacturer and marketer of bio-material based products. Mr. Petit is also the
        President of The Petit Group, a private investment company. Mr. Petit served as
        Chairman of the Board and Chief Executive Officer of Matria Healthcare, Inc., a
        comprehensive disease management services company from 1996 to 2008. He
        also served as a director of Logility, Inc. within the past five years. The Board
        considered Mr. Petit's extensive experience as a successful entrepreneur and as an
        executive and member of the board of directors of several publicly traded
        technology and healthcare companies, as well as his familiarity with the company
        since 1996 in determining that he should serve as a director of the company. The
        Board has determined that Mr. Petit is an independent director under the
        applicable rules of NYSE MKT.

                                     *       *            *

        During 2014, the Audit Committee consisted of Ms. Fuzzell (chair) and Messrs.
        Petit, Moise and Napier. In 2014, the Audit Committee appointed the company's
        independent auditor, met with the independent auditor to review its report on the
        2013 audit and the 2014 quarterly reviews, and carried out a number of other
        responsibilities, as outlined in the Audit Committee Charter.

        All members of the Audit Committee currently meet the applicable independence
        and qualifications standards of the NYSE MKT. The Board has determined that
        Mr. Petit and Mr. Napier are financial experts as defined by the rules of the
        SEC, and are financially sophisticated as defined in the listing standards of NYSE
        MKT. The Board based this determination, in part, on Mr. Petit's experience in
        actively supervising senior financial and accounting personnel and in overseeing
        the preparation of financial statements as the chief executive officer and chairman
        of publicly-traded companies. Mr. Napier's experience includes serving on the
        audit committees of several large publicly traded companies as well as serving in
        executive positions and as the chairman of publicly traded companies.

        82.    On March 16, 2016, Intelligent Systems filed its Annual Report on Form 10-K for

 the year ended December 31, 2015 (the "2015 Form 10-K") with the SEC, which was signed by

 defendants Strange, Moise, Herron, Petit, and Fuzzell. The 2015 Form 10-K contained sections



                                                 - 34 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 35 of 74 PageID #: 35



 titled "Certain Relationships And Related Transactions, And Director Independence" and

 "Related Party Transaction," which disclosed that the lease on the Company's headquarters is

 held by an entity owned by defendant Strange. However, the 2015 Form 10-K omitted defendant

 Strange's undisclosed relationships and related-party transactions with defendant Petit and others,

 including the Company's auditor. It also concealed that Intelligent Systems was engaged in

 undisclosed related-party transactions. In particular, the 2015 Form 10-K stated:

           CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND
           DIRECTOR INDEPENDENCE

           The lease on our headquarters and primary facility at 4355 Shackleford Road,
           Norcross, Georgia is held by ISC Properties, LLC, an entity controlled by J.
           Leland Strange, our Chairman and Chief Executive Officer. Mr. Strange holds a
           100% ownership interest in ISC Properties, LLC. We paid ISC Properties, LLC
           $275,000 and $468,000 in the years ending December 31, 2015 and 2014,
           respectively. Simultaneous with the sale of our ChemFree subsidiary on March
           31, 2015, we renewed our facility lease with ISC Properties, Inc. and reduced the
           amount of space leased.

           Please refer to the subsection entitled "Proposal 1 - The Election of One Director -
           Nominee" in the Proxy Statement referred to in Item 10 for information regarding
           the independence of the company's directors. This information is incorporated
           into this Item 13 by reference.

           83.    On April 1, 2016, defendants Strange, Moise, Petit, and Fuzzell caused Intelligent

 Systems filed its Proxy Statement with the SEC for the Annual Meeting of Shareholders to be

 held on May 26, 2016 (the "2016 Proxy"). The 2016 Proxy included a biography of defendant

 Petit and characterized him as a "financial expert" while concealing his pervasive accounting

 fraud at MiMedx and other wrongdoings at companies he was previously involved with. It

 further claimed defendant Petit was an "independent director" without mentioning his

 undisclosed relationship and transactions with defendant Strange. In particular, the 2016 Proxy

 stated:




                                                  - 35 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 36 of 74 PageID #: 36



        Parker (Pete) H. Petit has served as a director since 1996. Mr. Petit is the
        Chairman, President and CEO of MiMedx Group, an integrated developer,
        manufacturer and marketer of bio-material based products. Mr. Petit is also the
        President of The Petit Group, a private investment company. Mr. Petit served as
        Chairman of the Board and Chief Executive Officer of Matria Healthcare, Inc., a
        comprehensive disease management services company from 1996 to 2008. The
        Board considered Mr. Petit's extensive experience as a successful entrepreneur
        and as an executive and member of the board of directors of several publicly
        traded technology and healthcare companies, as well as his familiarity with the
        company since 1996 in determining that he should serve as a director of the
        company. The Board has determined that Mr. Petit is an independent director
        under the applicable rules of NYSE MKT.

                                     *       *            *

        During 2015, the Audit Committee consisted of Ms. Fuzzell (chair) and Messrs.
        Petit and Moise. In 2015, the Audit Committee appointed the company's new
        independent auditor, met with the former independent auditor to review its report
        on the 2014 audit and the 2015 quarterly reviews, and carried out a number of
        other responsibilities, as outlined in the Audit Committee Charter.

        All members of the Audit Committee currently meet the applicable independence
        and qualifications standards of the NYSE MKT. The Board has determined that
        Mr. Petit is a financial expert as defined by the rules of the SEC, and is
        financially sophisticated as defined in the listing standards of NYSE MKT. The
        Board based this determination, in part, on Mr. Petit's experience in actively
        supervising senior financial and accounting personnel and in overseeing the
        preparation of financial statements as the chief executive officer and chairman of
        publicly-traded companies.

        84.    The 2016 Proxy also disclosed "Certain Relationships and Related Transactions,"

 including that the Company's leaseholder is an entity owned by defendant Strange. However, the

 2016 Proxy continued to omit the various undisclosed relationships and transactions of

 Defendant Strange and Intelligent Systems. In particular, the 2016 Proxy stated:

        The lease on our headquarters and primary facility at 4355 Shackleford Road,
        Norcross, Georgia is held by ISC Properties, LLC, an entity controlled by our
        Chairman and Chief Executive Officer, J. Leland Strange. Mr. Strange holds a
        100% ownership interest in ISC Properties, LLC. In the years ended December
        31, 2015 and 2014, we paid $275,000 and $468,000, respectively, in rent to ISC
        Properties, LLC, which the company believes to be market rate.




                                                 - 36 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 37 of 74 PageID #: 37



        85.     On March 17, 2017, Intelligent Systems filed its Annual Report on Form 10-K for

 the year ended December 31, 2016 (the "2016 Form 10-K") with the SEC, which was signed by

 defendants Strange, Moise, Reynolds, Petit, and Fuzzell.        The 2016 Form 10-K contained

 sections titled "Certain Relationships And Related Transactions, And Director Independence"

 and "Related Party Transaction," which disclosed that the lease on the Company's headquarters is

 held by an entity owned by defendant Strange. However, the 2016 Form 10-K omitted defendant

 Strange's undisclosed relationships and related-party transactions with defendant Petit and others,

 including the Company's auditor. It also concealed that Intelligent Systems was engaged in

 undisclosed related-party transactions. In particular, the 2016 Form 10-K stated:

        CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND
        DIRECTOR INDEPENDENCE

        The lease on our headquarters and primary facility at 4355 Shackleford Road,
        Norcross, Georgia is held by ISC Properties, LLC, an entity controlled by J.
        Leland Strange, our Chairman and Chief Executive Officer. Mr. Strange holds a
        100% ownership interest in ISC Properties, LLC. We paid ISC Properties, LLC
        $210,000 and $275,000 in the years ending December 31, 2016 and 2015,
        respectively. Simultaneous with the sale of our ChemFree subsidiary on March
        31, 2015, we renewed our facility lease with ISC Properties, Inc. and reduced the
        amount of space leased.

        Please refer to the subsection entitled "Proposal 1 - The Election of Two Directors
        - Nominees" in the Proxy Statement referred to in Item 10 for information
        regarding the independence of the company's directors. This information is
        incorporated into this Item 13 by reference.

        86.     On April 5, 2017, defendants Strange, Moise, Petit, and Fuzzell caused Intelligent

 Systems filed its 2017 Proxy with the SEC for the Annual Meeting of Shareholders to be held on

 May 25, 2017. The 2017 Proxy included a biography of defendant Petit and characterized him as

 a "financial expert" while concealing his pervasive accounting fraud at MiMedx and other

 wrongdoings at companies he was previously involved with. It further claimed defendant Petit

 was an "independent director" without mentioning his undisclosed relationship and transactions



                                               - 37 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 38 of 74 PageID #: 38



 with defendant Strange. In particular, the 2017 Proxy stated:

        Parker (Pete) H. Petit has served as a director since 1996 and is being nominated
        for re-election to the Board for a three year term ending in 2020. Mr. Petit is the
        Chairman, President and CEO of MiMedx Group, Inc., an integrated developer,
        manufacturer and marketer of bio-material based products. Mr. Petit is also the
        President of The Petit Group, a private investment company. Mr. Petit served as
        Chairman of the Board and Chief Executive Officer of Matria Healthcare, Inc., a
        comprehensive disease management services company from 1996 to 2008. The
        Board considered Mr. Petit's extensive experience as a successful entrepreneur
        and as an executive and member of the board of directors of several publicly
        traded technology and healthcare companies, as well as his familiarity with the
        company since 1996 in determining that he should serve as a director of the
        company. The Board has determined that Mr. Petit is an independent director
        under the applicable rules of NYSE MKT.

                                         *       *      *

        During 2016, the Audit Committee consisted of Ms. Fuzzell (chair) and Messrs.
        Petit and Moise. In 2016, the Audit Committee appointed the company's
        independent auditor to review its report on the 2015 audit and the 2016 quarterly
        reviews, and carried out a number of other responsibilities, as outlined in the
        Audit Committee Charter.

        All members of the Audit Committee currently meet the applicable independence
        and qualifications standards of the NYSE MKT. The Board has determined that
        Mr. Petit is a financial expert as defined by the rules of the SEC, and is
        financially sophisticated as defined in the listing standards of NYSE MKT. The
        Board based this determination, in part, on Mr. Petit's experience in actively
        supervising senior financial and accounting personnel and in overseeing the
        preparation of financial statements as the chief executive officer and chairman of
        publicly-traded companies.

        87.    The 2017 Proxy also disclosed "Certain Relationships and Related Transactions,"

 including that the Company's leaseholder is an entity owned by defendant Strange. However, the

 2017 Proxy continued to omit the various undisclosed relationships and transactions of

 Defendant Strange and Intelligent Systems. In particular, the 2017 Proxy stated:

        The lease on our headquarters and primary facility at 4355 Shackleford Road,
        Norcross, Georgia is held by ISC Properties, LLC, an entity controlled by our
        Chairman and Chief Executive Officer, J. Leland Strange. Mr. Strange holds a
        100% ownership interest in ISC Properties, LLC. In the years ended December




                                               - 38 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 39 of 74 PageID #: 39



        31, 2016 and 2015, we paid $210,000 and $275,000, respectively, in rent to ISC
        Properties, LLC, which the company believes to be market rate.

        88.     On March 15, 2018, Intelligent Systems filed its Annual Report on Form 10-K for

 the year ended December 31, 2017 (the "2017 Form 10-K") with the SEC, which was signed by

 defendants Strange, Moise, Chandler, Reynolds, and Petit. The 2017 Form 10-K contained

 sections titled "Certain Relationships And Related Transactions, And Director Independence"

 and "Related Party Transaction," which disclosed that the lease on the Company's headquarters is

 held by an entity owned by defendant Strange. However, the 2017 Form 10-K omitted defendant

 Strange's undisclosed relationships and related-party transactions with defendant Petit and others,

 including the Company's auditor. It also concealed that Intelligent Systems was engaged in

 undisclosed related-party transactions. In particular, the 2017 Form 10-K stated:

        CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND
        DIRECTOR INDEPENDENCE

        The lease on our headquarters and primary facility at 4355 Shackleford Road,
        Norcross, Georgia is held by ISC Properties, LLC, an entity controlled by J.
        Leland Strange, our Chairman and Chief Executive Officer. Mr. Strange holds a
        100% ownership interest in ISC Properties, LLC. We paid ISC Properties, LLC
        $210,000 in both years ending December 31, 2017 and 2016.

        Please refer to the subsection entitled "Proposal 1 - The Election of One Directors
        - Nominee" in the Proxy Statement referred to in Item 10 for information
        regarding the independence of the company's directors. This information is
        incorporated into this Item 13 by reference.

        89.     On April 2, 2018, defendants Strange, Moise, Chandler, and Petit caused

 Intelligent Systems filed its 2018 Proxy with the SEC for the Annual Meeting of Shareholders to

 be held on May 24, 2018.       The 2018 Proxy included a biography of defendant Petit and

 characterized him as a "financial expert" while concealing his pervasive accounting fraud at

 MiMedx and other wrongdoings at companies he was previously involved with. It further

 claimed defendant Petit was an "independent director" without mentioning his undisclosed



                                               - 39 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 40 of 74 PageID #: 40



 relationship and transactions with defendant Strange. In particular, the 2018 Proxy stated:

        Parker (Pete) H. Petit has served as a director since 1996. Mr. Petit is the
        Chairman, President and CEO of MiMedx Group, Inc., an integrated developer,
        manufacturer and marketer of bio-material based products. Mr. Petit is also the
        President of The Petit Group, a private investment company. Mr. Petit served as
        Chairman of the Board and Chief Executive Officer of Matria Healthcare, Inc., a
        comprehensive disease management services company from 1996 to 2008. The
        Board considered Mr. Petit's extensive experience as a successful entrepreneur
        and as an executive and member of the board of directors of several publicly
        traded technology and healthcare companies, as well as his familiarity with the
        company since 1996 in determining that he should serve as a director of the
        company. The Board has determined that Mr. Petit is an independent director
        under the applicable rules of NYSE American.

                                      *      *            *

        During 2017, the Audit Committee consisted of Ms. Fuzzell (chair), until her
        resignation on September 23, 2017, when she was succeeded by Mr. Chandler
        (chair), and Messrs. Petit and Moise. In 2017, the Audit Committee appointed the
        company's independent auditor to review its report on the 2016 audit and the 2017
        quarterly reviews, and carried out a number of other responsibilities, as outlined
        in the Audit Committee Charter.

        All members of the Audit Committee currently meet the applicable independence
        and qualifications standards of the NYSE American. The Board has determined
        that Mr. Petit is a financial expert as defined by the rules of the SEC, and is
        financially sophisticated as defined in the listing standards of NYSE American.
        The Board based this determination, in part, on Mr. Petit's experience in actively
        supervising senior financial and accounting personnel and in overseeing the
        preparation of financial statements as the chief executive officer and chairman of
        publicly-traded companies.

        90.     The 2018 Proxy also disclosed "Certain Relationships and Related Transactions,"

 including that the Company's leaseholder is an entity owned by defendant Strange. However, the

 2018 Proxy continued to omit the various undisclosed relationships and transactions of

 Defendant Strange and Intelligent Systems. In particular, the 2018 Proxy stated:

        The lease on our headquarters and primary facility at 4355 Shackleford Road,
        Norcross, Georgia is held by ISC Properties, LLC, an entity controlled by our
        Chairman and Chief Executive Officer, J. Leland Strange. Mr. Strange holds a
        100% ownership interest in ISC Properties, LLC. In both years ended December




                                                 - 40 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 41 of 74 PageID #: 41



        31, 2017 and 2016, we paid $210,000 in rent to ISC Properties, LLC, which the
        company believes to be market rate.

        91.     On March 13, 2019, Intelligent Systems filed its Annual Report on Form 10-K for

 the year ended December 31, 2018 (the "2018 Form 10-K") with the SEC, which was signed by

 defendants Strange, White, Moise, Chandler, and Petit. The 2018 Form 10-K contained sections

 titled "Certain Relationships And Related Transactions, And Director Independence" and

 "Related Party Transaction," which disclosed that the lease on the Company's headquarters is

 held by an entity owned by defendant Strange. However, the 2018 Form 10-K omitted defendant

 Strange's undisclosed relationships and related-party transactions with defendant Petit and others,

 including the Company's auditor. It also concealed that Intelligent Systems was engaged in

 undisclosed related-party transactions. In particular, the 2018 Form 10-K stated:

        CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND
        DIRECTOR INDEPENDENCE

        The lease on our headquarters and primary facility at 4355 Shackleford Road,
        Norcross, Georgia is held by ISC Properties, LLC, an entity controlled by J.
        Leland Strange, our Chairman and Chief Executive Officer. Mr. Strange holds a
        100% ownership interest in ISC Properties, LLC. We paid ISC Properties, LLC
        $210,000 in both years ending December 31, 2018 and 2017.

        Please refer to the subsection entitled "Proposal 1 - The Election of One Directors
        - Nominee" in the Proxy Statement referred to in Item 10 for information
        regarding the independence of the company's directors. This information is
        incorporated into this Item 13 by reference.

        92.     On April 12, 2019, defendants Strange, Moise, Chandler, and Petit caused

 Intelligent Systems filed its Proxy Statement with the SEC for the Annual Meeting of

 Shareholders to be held on May 23, 2019 (the "2019 Proxy"). The 2019 Proxy included a

 biography of defendant Petit and characterized him as a "financial expert" while concealing his

 pervasive accounting fraud at MiMedx and other wrongdoings at companies he was previously

 involved with.    It further claimed defendant Petit was an "independent director" without



                                               - 41 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 42 of 74 PageID #: 42



 mentioning his undisclosed relationship and transactions with defendant Strange. In particular,

 the 2019 Proxy stated:

        Parker (Pete) H. Petit has served as a director since 1996. Mr. Petit is the
        President of The Petit Group, a private investment company. Mr. Petit was
        previously the CEO of MiMedx Group, Inc., an integrated developer,
        manufacturer and marketer of bio-material based products. Mr. Petit served as
        Chairman of the Board and Chief Executive Officer of Matria Healthcare, Inc., a
        comprehensive disease management services company from 1996 to 2008. The
        Board considered Mr. Petit's extensive experience as a successful entrepreneur
        and as an executive and member of the board of directors of several publicly
        traded technology and healthcare companies, as well as his familiarity with the
        company since 1996 in determining that he should serve as a director of the
        company. The Board has determined that Mr. Petit is an independent director
        under the applicable rules of NYSE American.

                                         *      *       *

        During 2018, the Audit Committee consisted of Mr. Chandler (chair) and Messrs.
        Petit and Moise. In 2018, the Audit Committee appointed the company's
        independent auditor to review its report on the 2017 audit and the 2018 quarterly
        reviews, and carried out a number of other responsibilities, as outlined in the
        Audit Committee Charter.

        All members of the Audit Committee currently meet the applicable independence
        and qualifications standards of the NYSE American. The Board has determined
        that Mr. Petit is a financial expert as defined by the rules of the SEC, and is
        financially sophisticated as defined in the listing standards of NYSE American.
        The Board based this determination, in part, on Mr. Petit's experience in actively
        supervising senior financial and accounting personnel and in overseeing the
        preparation of financial statements as the chief executive officer and chairman of
        publicly-traded companies.

        93.    The 2019 Proxy also disclosed "Certain Relationships and Related Transactions,"

 including that the Company's leaseholder is an entity owned by defendant Strange. However, the

 2019 Proxy continued to omit the various undisclosed relationships and transactions of

 Defendant Strange and Intelligent Systems. In particular, the 2019 Proxy stated:

        The lease on our headquarters and primary facility at 4355 Shackleford Road,
        Norcross, Georgia is held by ISC Properties, LLC, an entity controlled by our
        Chairman and Chief Executive Officer, J. Leland Strange. Mr. Strange holds a
        100% ownership interest in ISC Properties, LLC. In both years ended December



                                              - 42 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 43 of 74 PageID #: 43



          31, 2018 and 2017, we paid $210,000 in rent to ISC Properties, LLC, which the
          company believes to be market rate.

                      REASONS THE STATEMENTS WERE IMPROPER

          94.   The statements referenced above were each improper when made because they

 failed to disclose and misrepresented the following material, adverse facts, which the Individual

 Defendants knew, consciously disregarded, or were reckless in not knowing that:

                (a)    defendant Petit engaged in pervasive accounting fraud, mismanagement,

 and other violations of law at companies he was involved with;

                (b)    defendants Petit and Strange had a personal relationship and engaged in

 undisclosed related-party transactions;

                (c)    defendant Strange had an undisclosed personal relationship with the

 Company's auditor;

                (d)    the Company had undisclosed related-party transactions; and

                (e)    as a result of the foregoing, Intelligent Systems' representations

 concerning its management, business operations, and future prospects were improper.

                             THE TRUTH BEGINS TO EMERGE

          95.   On May 23, 2019, MiMedx issued a press release and filed a Current Report on

 Form 8-K with the SEC disclosing the findings of an internal investigation while confirming that

 defendant Petit engaged in pervasive fraud and other wrongdoing as the company's CEO. The

 Form 8-K affirmed allegations that defendant Petit orchestrated a channel-stuffing scheme

 through improper sales and distribution practices in violation of GAAP. Specifically, MiMedx

 found:




                                              - 43 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 44 of 74 PageID #: 44



        Non-Reliance on Financial Statements

        First, the Investigation revealed accounting irregularities regarding the
        recognition of revenue under generally accepted accounting principles ("GAAP").
        The Audit Committee, with the concurrence of management, concluded that the
        Company's previously issued consolidated financial statements and financial
        information relating to each of the fiscal years ended December 31, 2012, 2013,
        2014, 2015 and 2016 and each of the interim periods within such years, along
        with the unaudited condensed consolidated financial statements included in the
        Company's Quarterly Reports on Form 10-Q for the quarters ended March 31,
        2017, June 30, 2017 and September 30, 2017, would need to be restated. The
        determination of the need to restate was based on the findings as of June 2018
        presented to the Audit Committee, which were primarily focused on the
        accounting treatment afforded to the sales and distribution practices with respect
        to two distributors. The evidence demonstrated that former members of senior
        management employed certain implicit arrangements, which resulted in a course
        of dealing that superseded the explicit terms of the contracts, and that the
        Company improperly recognized revenue from these two distributors.

        Former Members of Management Disregarded Revenue Recognition Rules under
        Generally Accepted Accounting Principles

        Second, the Investigation found evidence that demonstrated, among other things,
        that former members of senior management, including Mr. Petit, the Company's
        former Chief Operating Officer, William C. Taylor, the Company's former Chief
        Financial Officer, Michael J. Senken, and the Company's former Controller, John
        Cranston, were aware of the Company's course of dealing with its largest
        distributor and that this course of dealing was inconsistent with the explicit terms
        of the contract. Former members of senior management were also aware that this
        course of dealing included detailed procedures, established as early as 2012, to
        determine when the distributor would pay for the Company's products.

        96.     MiMedx also reported that its investigation found evidence demonstrating that

 defendant Petit "made material misstatements and omissions" to its board of directors, external

 auditors, and the SEC. In particular, the Form 8-K stated:

        Material Misstatements and Omissions to Several Key Stakeholders and
        Regulators

        Fourth, the Investigation found that the evidence demonstrated that after questions
        began to be raised regarding the Company's accounting practices, Messrs. Petit,
        Taylor, Senken and Cranston made material misstatements and omissions about
        the Company's course of dealing with its largest distributor, as well as the
        Company's corresponding revenue recognition practices, to a number of key
        stakeholders and regulators, including the Division of Corporation Finance of the


                                               - 44 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 45 of 74 PageID #: 45



       U.S. Securities and Exchange Commission (the "SEC"), the Board, the Audit
       Committee and the Company's outside auditors. These included:

          •   After Mr. Cranston's predecessor questioned the Company's accounting
              for revenue from its largest distributor, Messrs. Petit, Taylor, Senken and
              Cranston did not disclose to the Audit Committee or the Company's
              outside auditors that the Company routinely issued credits to the
              distributor for lost, damaged or missing tissues, nor did they disclose that
              the distributor only paid the Company for a tissue after it had sold that
              tissue to its customer.

          •   On multiple occasions, Messrs. Petit, Senken and Cranston signed letters
              to the Company's outside auditors misrepresenting that the Company had
              no side deals or other arrangements that had not been disclosed to the
              outside auditors.

          •   In November 2016, after two former employees alleged that the Company
              had engaged in channel stuffing and improper revenue recognition
              practices, Messrs. Petit and Senken signed a letter to the Company's
              outside auditors misrepresenting that they had no knowledge of any
              allegations of fraud affecting the Company made by current or former
              employees.

          •   In early 2017, after the Audit Committee had retained counsel to
              investigate the allegations made by these former employees, Mr. Petit
              forwarded to the Board a set of written responses in which counsel for the
              Company's largest distributor explicitly stated that it only paid the
              Company for tissues after receiving payment from the distributor's
              customer. Mr. Petit misled the Board about the accuracy of the
              information provided by the distributor's counsel.

          •   Also in early 2017, the Company retained an outside expert to opine on
              the appropriateness of the Company's recognition of revenue from sales to
              its largest distributor. Messrs. Petit, Senken and Cranston made
              misrepresentations to the expert concerning the actual course of dealing
              between the Company and its largest distributor.

          •   In early 2017, in letters signed by Mr. Senken, the Company responded to
              comment letters received from the SEC's Division of Corporation Finance
              by misrepresenting that the Company's largest distributor was obligated to
              pay the Company, regardless of whether the distributor resold the product.
              As noted above, the Company routinely issued credits to the distributor for
              lost, damaged and missing tissues and received payments from the
              distributor based on the tissues purchased by the distributor's customer.




                                             - 45 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 46 of 74 PageID #: 46



              •   In early 2018, the Company's former senior management prepared a
                  misleading memorandum to the Company's outside auditors that
                  misrepresented key facts regarding the Company's historical relationship
                  with its largest distributor, which were relevant to determining the
                  appropriate revenue recognition under GAAP.

              •   During a deposition, Mr. Petit falsely testified under oath that it was not
                  true that the Company's largest distributor only paid the Company after the
                  distributor had received a purchase order from its customer.

        97.       In addition, MiMedx's internal investigation both confirmed allegations that

 defendant Petit retaliated against whistleblowers and revealed that he directed the installment of

 a "secret video surveillance system" to record employees' conversations without their knowledge

 or consent. Specifically, the Form 8-K reported:

        Actions Taken Against Whistleblowers

        Further, the Investigation determined that the evidence demonstrated that Messrs.
        Petit and Taylor engaged in a pattern of taking action against employees who
        raised concerns about the Company's practices, without conducting a thorough
        investigation of those concerns. Instead, Messrs. Petit and Taylor focused on
        disputing the employees' allegations and on seeking to discredit or find
        wrongdoing by the persons raising the concerns that would justify re-assignment,
        discipline or termination. For example, after certain employees made allegations
        of improper accounting practices in late 2016, Mr. Petit directed and oversaw an
        internal investigation dubbed "Project Snow White" that focused on potential
        wrongdoing by these employees, rather than the merits of their allegations. As
        part of Project Snow White, the secret video surveillance system referenced above
        was installed at Mr. Petit's direction to record interviews that he, Mr. Taylor and
        other former members of management conducted of certain employees and those
        employee's discussions amongst themselves without those employees' knowledge
        or consent. The evidence showed that Mr. Petit directed that certain employees,
        whom he and other former members of senior management perceived to hold
        loyalty to an employee who had raised concerns about the Company's practices,
        be terminated.

        98.       The following day, on May 24, 2019, the short seller Aurelius Value published a

 detailed report criticizing defendant Petit's continued service on the Company's Board and

 exposing numerous undisclosed personal entanglements. The report, titled "INS: A Wolf in

 Pete's Clothing," explained that the Individual Defendants were "[f]arcically" characterizing


                                                 - 46 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 47 of 74 PageID #: 47



 defendant Petit as the "financial expert" of the Audit Committee "even though he orchestrated a

 giant fraud at MiMedx that has thus far cost investors over $1.5 Billion in losses." In particular,

 the report revealed:

        INS features a problematic cast of cronies, including the disgraced former CEO of
        MiMedx, Parker "Pete" Petit, whom INS made the "financial expert" of its Audit
        Committee, even though he orchestrated a giant fraud at MiMedx that has thus far
        cost investors over $1.5 Billion in losses.

                                      *       *            *

        INS' Problematic Cast of Cronies

        Farcically, INS has declared Parker Petit, the "financial expert" of its Audit
        Committee. INS' SEC Filings claim Petit is qualified for this role based on his
        experience "in overseeing the preparation of financial statements" at public
        companies, which INS reiterated even after Petit was terminated "for cause" by
        MiMedx in 2018.

        99.     The report further discusses the "damning results of [MiMedx's] internal

 investigation which detailed the elaborate lengths that [defendant] Petit and his confederates

 went to hide the pervasive malfeasance at MiMedx." Among other things, the investigation

 found that defendant Petit "purposely took action to disregard revenue recognition rules under

 GAAP," made material misstatements and omissions to MiMedx's Board, external auditors, and

 the SEC, and directed a secret surveillance system used to retaliate against whistleblowers.

 MiMedx also warned that continued associated with defendant Petit would present "a very high

 risk that the Company could not engage a new auditor or any previously engaged auditor would

 resign."

        100.    In an effort to explain defendant Petit's continued service on the Board despite

 their knowledge of his egregious behavior and the risks he poses to the Company, the report

 uncovered secret ties between defendants Petit and Strange. In particular, the report reveals that

 defendants Strange and Petit partnered together on real estate deals in Naples, Florida. The



                                                  - 47 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 48 of 74 PageID #: 48



 relationship is evidenced by a 2014 corporate filing listing defendants Strange and Petit as co-

 officers of a Florida entity, Atrix. In addition, the report found that defendant Strange was a

 director at Healthdyne, the entity mentioned above that was founded by defendant Petit and sued

 by the SEC. Defendants Strange and Petit are also listed as Trustees Emeritus of GTF, along

 with defendant Chandler.

        101.      The report further exposed defendant Strange's undisclosed connection to the

 Company's auditor, Nichols Cauley. Specifically, it revealed defendant Strange had a personal

 relationship to Nichols Cauley's engagement partner, Waller. The two served as leaders of the

 same church, according to a book published by the church pastor in 2017. The report points out

 that this relationship casts doubt on Waller's ability to exercise objective and independent

 judgment in auditing the financial statements of the Company given that its CEO is a fellow

 church leader.

        102.      On the news of the Aurelius Value report, Intelligent Systems' stock fell 18%, or

 $7.17 per share, on May 28, 2019, to close at $31.94 per share compared to closing at $39.11 per

 share on May 23, 2019, erasing over $63 million in market capitalization.

        103.      Despite the Aurelius Value report's revelations and resulting downfall to the

 Company, the Individual Defendants took no action against defendant Petit and instead

 continued to allow him to serve on the Board.

        104.      Further damaging news came to light on May 30, 2019, as Grizzly Research

 issued a report titled "Intelligent Systems Corp: Material Undisclosed Related Party Transactions

 Cast Doubt on the Integrity of Financial Statements." The report focuses on the Company's

 transactions with Indian companies while setting forth evidence demonstrating that the Company

 either engaged in round-tripping or siphoned off money to related parties.




                                                 - 48 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 49 of 74 PageID #: 49



        105.    As an example, the report highlights the Company's undisclosed relationships and

 transactions with Flexopt Technology Private Limited ("Flexopt"). Grizzly Research begins by

 pointing out that the 2017 Form 10-K reported that the Company loaned $235,000 to an

 unidentified "private limited company in India in the FinTech industry" and subsequently signed

 a processing agreement with that startup for CoreCard. It then determined the startup was

 Flexopt, a company founded by Anupam Pathak ("Pathak"). Pathak is the managing director of

 Intelligent System's India subsidiary, ISC Software Private Limited ("ISC Software"). Flexopt's

 financial statements filed with the Indian Ministry of Corporate Affairs show the $235,000

 payment. The filings also show that Flexopt was initially registered just eight months before the

 investment. The Company thus funded Flexopt, an employee's startup, through a $235,000 loan.

 Then, with $0 in revenue, Flexopt used the loan to pay for CoreCard's services—round-tripping

 the $235,000 right back to the Company.

        106.    The report also provides further evidence of undisclosed, dubious related-party

 transactions. Neeti Pathak is listed as a director of ISC Software along with Pathak and is also a

 director at New Vision Softcom and Consultancy Private Limited ("New Vision"). Flexopt lists

 New Vision as a major accounts payable vendor for Flexopt. With zero third-party revenues to

 fund its expenses, Flexopt would have had to use the loan from Intelligent Systems to pay New

 Vision, another company founded by an Intelligent Systems employee.

        107.    Following the Grizzly Research report's publication, the Company's stock plunged

 more than 24%, or $8.21 per share, on June 3, 2019, to close at $25.60 per share compared to

 closing at $33.81 per share on May 29, 2019, erasing over $72 million in market capitalization.

        108.    On June 3, 2019, the Company issued a press release titled "Intelligent Systems

 Responds to Recent 'Short and Distort' Reports and Schedules Upcoming Conference Call." In




                                               - 49 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 50 of 74 PageID #: 50



 the press release, Intelligent Systems conceded it was aware that Flexopt was owned by "an

 employee" and revealed the loan was specifically conditioned on Flexopt's use of CoreCard. The

 Company thus admitted the loan was a related-party transaction because, through the CoreCard

 condition, it was "influenc[ing] the management or operating policies" of Flexopt. In particular,

 the press release stated:

        [W]hen an employee informed Intelligent Systems that he was working on his
        own time with a group that wanted to set up a company to enter the large India
        loan market, Intelligent Systems asked to be a participant in the company and
        offered to invest if the new company would use CoreCard as its processor.

        109.    On June 5, 2019, Intelligent Systems hosted a conference call to respond to these

 reports. During the call, defendant Strange admitted that "[s]ometimes, the short players actually

 discover and root out dodgy or dishonest accounting or managements." Defendant Strange

 further acknowledged he was aware short sellers would turn their attention to Intelligent Systems

 due to its relationship with defendant Petit. Specifically, defendant Strange stated:

        I … considered opening with a discussion of how [Aurelius Value and Grizzly
        Research] got to Intelligent Systems in the first place. The answer to that
        question is pretty obvious, one of our directors with an 18-year tenure on the
        board has been accused of various revenue manipulation practices as CEO of
        his former company. The company was the object of a highly publicized short
        attack. He denies the accusation. The company's investigation claims it true along
        with other charges. The short players following that company found he's a
        director of Intelligent Systems and determined to target our company based on his
        association. They've come up with some innocuous claims about us to make it
        appear we were up to some worrying practices. His being on or off the Board does
        not change the accusations and innuendo. If he stays on the Board for now, they'll
        say we have a problem by association. Leaving the Board at this point in time,
        they will say that we're trying to sweep the problem under the table and make it
        go away by him leaving.

        110.    During the call, defendant Strange also admitted to his personal relationship with

 Waller, the engagement partner of the Company's auditor. Defendant Strange further admitted

 he was the one that effectively hired Nichols Cauley, telling defendant Herron to interview the




                                                - 50 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 51 of 74 PageID #: 51



 auditor after finding out Waller's position through their ongoing church interactions.

 Specifically, defendant Strange stated:

        Our previous auditor had one public company client and that was Intelligent
        Systems. And they notified us that they were going to get out of the public
        accounting, public company stock accounting business and told us we had to find
        another auditor. There's no issues (inaudible) about anything. In fact, I know the
        partner there very well, and it was just a, they made a company decision to get out
        of auditing public companies. It's very expensive to audit a public company as an
        auditor.

        So our CFO Bonnie Herron obviously decided she needed to start interviewing
        people for auditors. And, I had met this gentleman at church. Frankly, I didn't
        even know what he did at the time, I served with an audit committee, later
        understand he was in the accounting business and I suggested to her that she
        might want to see what they do and if they do it. So, Bonnie handled the whole
        process. She interviewed Nichols Cauley, she interviewed two others, and then
        the audit committee got involved and they chose to do Nichols Cauley. So that's
        how it happened, pure and simple. Again, no close relationships. We go to the
        same church, that's for sure. And we see each other at church, but has no other
        bearing on the choice.

        111.    On August 5, 2019, Intelligent Systems filed a Current Report on Form 8-K with

 the SEC announcing defendant Petit's resignation from the Board and attaching his brief

 resignation letter addressed to defendant Strange and dated August 1, 2019. The Form 8-K

 specified his resignation "was not as a result of any disagreement with the Company or any of its

 subsidiaries on any matters related to their operation, policies or practices." Similarly, defendant

 Petit attributed his departure to his advancing age in his resignation letter, stating, "[a]lthough the

 [C]ompany does not have a required retirement age, I believe 80 years of age is certainly timely

 in my case."

        112.    On November 26, 2019, the U.S. Attorney for the Southern District of New York

 announced the unsealing of an Indictment in Manhattan federal court charging defendant Petit

 with "securities fraud offenses for engaging in a scheme to fraudulently inflate MiMedx's

 revenues."



                                                 - 51 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 52 of 74 PageID #: 52



        113.    On the same day, the SEC unveiled its own charges against defendant Petit,

 MiMedx, and two of its other executives for defrauding investors by misstating MiMedx's

 revenues and attempting to cover up his misconduct.            In its press release, the SEC also

 announced that MiMedx paid $1.5 million to settle the claims.

      CERTAIN DIRECTOR DEFENDANTS NEGLIGENTLY MADE MISLEADING
           STATEMENTS IN THE COMPANY'S PROXY STATEMENTS

        114.    Plaintiff's allegations with respect to the misleading statements in both the 2017

 Proxy and 2018 Proxy are based solely on negligence; they are not based on any allegation of

 reckless or knowing conduct by or on behalf of these defendants, and they do not allege and do

 not sound in fraud.      Plaintiff specifically disclaims any allegations of, reliance upon any

 allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard to these

 allegations and related claims.

 The 2017 Proxy Statement

        115.    On April 5, 2017, Intelligent Systems filed its 2017 Proxy for the 2017 Annual

 Meeting of Shareholders. The Company held the meeting on May 25, 2017. In the 2017 Proxy,

 defendants Strange, Moise, Petit, and Fuzzell solicited stockholder votes to, among other things,

 reelect defendants Petit and Fuzzell to the Board until the 2020 Annual Meeting of Shareholders.

 Defendants Strange, Moise, Petit, and Fuzzell negligently issued misleading statements with

 respect to the solicited vote to reelect defendant Petit to the Board.

        116.    In support of the bid to reelect defendant Petit to the Board, defendants Strange,

 Moise, Petit, and Fuzzell touted defendant Petit's "extensive experience as a successful

 entrepreneur and as an executive and member of the board of directors of several publicly traded

 technology and healthcare companies."         As examples of this "extensive experience," these

 defendants highlighted defendant Petit's then-current positions at MiMedx and previous positions



                                                 - 52 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 53 of 74 PageID #: 53



 at Matria. Defendants Strange, Moise, Petit, and Fuzzell also stated that there have been no

 judgments, injunctions, or criminal proceedings during the past ten years that would be material

 to the evaluation of defendant Petit's ability and integrity as a director. They also represented to

 stockholders that defendant Petit is an "independent director." In particular, the 2017 Proxy

 stated:

           Parker (Pete) H. Petit has served as a director since 1996 and is being nominated
           for re-election to the Board for a three year term ending in 2020. Mr. Petit is the
           Chairman, President and CEO of MiMedx Group, Inc., an integrated developer,
           manufacturer and marketer of bio-material based products. Mr. Petit is also the
           President of The Petit Group, a private investment company. Mr. Petit served as
           Chairman of the Board and Chief Executive Officer of Matria Healthcare, Inc.,
           a comprehensive disease management services company from 1996 to 2008. The
           Board considered Mr. Petit's extensive experience as a successful entrepreneur
           and as an executive and member of the board of directors of several publicly
           traded technology and healthcare companies, as well as his familiarity with the
           company since 1996 in determining that he should serve as a director of the
           company. The Board has determined that Mr. Petit is an independent director
           under the applicable rules of NYSE MKT.

                                        *       *            *

           There have been no events under any bankruptcy act, no criminal proceedings
           and no judgments or injunctions material to an evaluation of the ability and
           integrity of any director, executive officer or control person of the company
           during the past ten years.

           117.   The 2017 Proxy misleadingly characterized defendant Petit as an "independent

 director" when, in reality, his undisclosed financial ties and personal connections with defendant

 Strange disqualified his independence. This lack of independence diminished the already limited

 oversight of Intelligent Systems' four-person Board. Because defendants Petit and Strange both

 lacked independence, the Company was violating the NYSE's requirement that a majority of

 independent directors comprise the Board.           Moreover, defendants Strange, Moise, Petit, and

 Fuzzell failed to comply with the disclosure requirements of Item 407 of Regulation S-K. In

 particular, they failed to disclose defendants Petit's transactions and relationships with defendant



                                                    - 53 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 54 of 74 PageID #: 54



 Strange even though these ties were important in determining defendant Petit's independence.

        118.   In addition, the 2017 Proxy falsely represented that defendant Petit was qualified

 to serve on the Company's Board, a determination defendants Strange, Moise, Petit, and Fuzzell

 supposedly made based upon defendant Petit's experience at publicly traded companies,

 including MiMedx and Matria. These statements left stockholders with the impression that

 defendant Petit successfully managed these companies while satisfying his fiduciary obligations

 to them, and that he would continue to do the same at Intelligent Systems. In reality, defendant

 Petit had disregarded his fiduciary obligations to these companies, engaged in fraud and other

 wrongdoing while there, and caused severe corporate trauma.         At Matria, defendant Petit

 encouraged a years-long scheme to falsify records and overbill Medicare. He retaliated against

 whistleblowers and forced Matria to pay $9 million to settle resulting claims brought by U.S.

 prosecutors. Defendant Petit was orchestrating a similar scheme at MiMedx. At the time the

 2017 Proxy was filed, two former MiMedx employees had already filed whistleblower

 complaints detailing the channel-stuffing scheme and alleging their employment was terminated

 in retaliation for raising concerns about it. The 2017 Proxy failed to disclose any of this

 information. As a result, the 2017 Proxy represented that defendant Petit was qualified to serve

 as a director when in reality his mere presence on the Board posed significant liability and

 reputational risks to the Company.

        119.   The 2017 Proxy's assurance to stockholders that defendant Petit's ability and

 integrity as a director had not been undermined by any legal events within the past ten years was

 also misleading. In reality, a number of legal proceedings came to light between 2007 and 2017

 that demonstrated defendant Petit lacked the ethics and competence required of a director. For

 example, in 2012, the SEC brought an insider trading lawsuit against defendant Petit seeking an




                                              - 54 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 55 of 74 PageID #: 55



 order prohibiting him from serving as an officer and director. In December 2016, just a few

 months prior to the 2017 Proxy's issuance, the MiMedx whistleblowers filed their lawsuit against

 defendant Petit detailing his fraudulent scheme. The 2017 Proxy, however, failed to disclose

 these lawsuits and allowed stockholders to believe defendant Petit's character remained intact

 and that he was able to serve as a fiduciary.

        120.    In further support of their bid to reelect defendant Petit to the Board, defendants

 Strange, Moise, Petit, and Fuzzell also emphasized defendant Petit's position on the Audit

 Committee and status as a "financial expert." This determination, they assured, was based upon

 defendant Petit's "experience in actively supervising senior financial and accounting personnel

 and in overseeing the preparation of financial statements as the chief executive officer and

 chairman of publicly-traded companies." Specifically, the 2017 Proxy stated:

        The company has limited, if any, exposure related to financial instruments,
        environmental issues, off balance sheet entities and such external risks. The Audit
        Committee, which consists of the independent directors, provides risk oversight as
        part of the company's internal controls process and regularly reviews reports from
        management and external auditors on risk analysis and tests of the design and
        effectiveness of the company's internal controls.

                                       *         *            *

        The Audit Committee of the Board met four times during 2016. During 2016, the
        Audit Committee consisted of Ms. Fuzzell (chair) and Messrs. Petit and Moise. In
        2016, the Audit Committee appointed the company's independent auditor to
        review its report on the 2015 audit and the 2016 quarterly reviews, and carried out
        a number of other responsibilities, as outlined in the Audit Committee Charter.

        All members of the Audit Committee currently meet the applicable independence
        and qualifications standards of the NYSE MKT. The Board has determined that
        Mr. Petit is a financial expert as defined by the rules of the SEC, and is
        financially sophisticated as defined in the listing standards of NYSE MKT. The
        Board based this determination, in part, on Mr. Petit's experience in actively
        supervising senior financial and accounting personnel and in overseeing the
        preparation of financial statements as the chief executive officer and chairman
        of publicly-traded companies.




                                                     - 55 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 56 of 74 PageID #: 56



        121.    The representation that defendant Petit was the Audit Committee's "financial

 expert" due to his financial and accounting oversight experience as the CEO and Chairman of

 several publicly traded companies was misleading to stockholders. These statements conveyed

 that defendant Petit honored his duties to oversee the financial statements and accounting of

 those companies, and that he could be trusted to do the same at Intelligent Systems. But the

 2017 Proxy omitted information that turns defendant Petit's designation as a "financial expert" on

 its head. In particular, the 2017 Proxy failed to disclose that defendant Petit was engaging at

 pervasive accounting fraud at MiMedx while artificially inflating its revenue in violation of

 GAAP. It failed to disclose the similar scheme at Matria, as well as the violations of securities

 laws at Healthdyne. In addition to contradicting his status as a financial expert, this information

 would have warned stockholders that defendant Petit's position on the Audit Committee

 presented a serious risk that Intelligent Systems would also issue improper statements and violate

 applicable accounting rules.

        122.    In addition, by claiming that defendant Petit was an independent member of the

 Audit Committee, the 2017 Proxy misleadingly represented the Company's compliance with the

 NYSE requirement that all member of the Audit Committee be independent directors. In reality,

 defendant Petit was not independent due to his undisclosed ties with defendant Strange and

 therefore the Company was failing to comply with the NYSE's Audit Committee requirements.

        123.    Intelligent Systems' stockholders would want to know the omitted information

 detailed above in deciding whether to reelect defendant Petit to the Board. They would want to

 know that defendant Petit had engaged and was continuing to engage in accounting fraud, that

 the SEC attempted to prohibit him from serving as a director and officer, that he had a pattern of

 misstating financial information and violating accounting rules, and that he lacked independence




                                               - 56 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 57 of 74 PageID #: 57



 due to his cozy relationship with the CEO. These stockholders would consider that defendant

 Petit's lack of independence would cause Intelligent Systems to violate the NYSE's requirements

 concerning director independence. In addition, these stockholders would also want to know that

 defendant Petit faced a damaging whistleblower lawsuit detailing an ongoing channel-stuffing

 scheme at the company he was the CEO of. In short, Intelligent Systems' stockholders would

 consider defendant Petit's qualifications (or lack thereof) and the threats he posed to their

 investment in the Company in voting on his reelection to the Board for the next three years.

        124.    Defendants Strange, Moise, Petit, and Fuzzell, in the exercise of reasonable care,

 should have known that the 2017 Proxy misstated and omitted material facts concerning

 defendant Petit's qualifications and background. These defendants admitted in the 2017 Proxy

 that they considered defendant Petit's experiences at several publicly traded companies in

 determining whether he should serve on the Board and also in determining that he was a

 "financial expert." A careful review of these experiences would have revealed the opposite.

 Defendant Petit was aware of his own implications in wrongdoing. Defendants Petit and Strange

 knew of their own connections to one another. Similarly, defendant Strange should have known

 that defendant Petit was implicated in fraud and other wrongdoing due to their close relationship

 and also due to his positions at both Healthdyne and Matria. Nonetheless, defendants Strange,

 Moise, Petit, and Fuzzell failed in their duties to ensure the 2017 Proxy fairly disclosed adequate

 information in order for stockholders to make an informed choice concerning defendant Petit's

 reelection.

        125.    As a result of the misleading statements and omissions in the 2017 Proxy,

 Intelligent Systems' stockholders voted via an uninformed stockholder vote to reelect defendant

 Petit to the Company's Board. The 2017 Proxy thus harmed the Company by interfering with the




                                               - 57 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 58 of 74 PageID #: 58



 proper governance on its behalf that follows the free and informed exercise of stockholders' right

 to vote for directors.

         126.    In addition, had stockholders known the truth about defendant Petit, they would

 not have reelected him to the Board. Thus, the 2017 Proxy also damaged Intelligent Systems by

 reelecting defendant Petit to the Board, thereby causing the short sellers to turn their attention to

 the Company and to issue the truth-revealing reports that devastated its reputation and crushed its

 stock price. In addition, by reelecting defendant Petit to the Board, he remained on the Audit

 Committee as a "financial expert" which, in turn, facilitated the improper statements detailed

 herein that the Company now faces liability for.

 The 2018 Proxy Statement

         127.    On April 2, 2018, Intelligent Systems filed its 2018 Proxy for the 2018 Annual

 Meeting of Shareholders. The Company held the meeting on May 24, 2018. In the 2018 Proxy,

 defendants Strange, Moise, Chandler, and Petit solicited stockholder votes to, among other

 things, reelect defendant Strange to serve on the Board until the 2021 Annual Meeting of

 Shareholders. Defendants Strange, Moise, Chandler, and Petit negligently issued misleading

 statements with respect to the solicited vote to reelect defendant Strange to the Board.

         128.    In support of the bid to reelect defendant Strange to the Board, the 2018 Proxy

 represented that although defendant Strange was not independent, the remaining three members

 of the Board were. In addition, the 2018 Proxy stated that Nichols Cauley was the Company's

 "independent registered public accounting firm." The only disclosure included within "certain

 relationships and related transactions" in the 2018 Proxy was the Company's lease agreement

 with an entity owned by defendant Strange. In particular, the 2018 Proxy stated:

         The Board has determined that Mr. Chandler qualifies as an independent director
         under the applicable rules of the NYSE American.



                                                - 58 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 59 of 74 PageID #: 59




                                    *       *            *

       The Board has determined that Mr. Moise qualifies as an independent director
       under the applicable rules of the NYSE American.

       Parker (Pete) H. Petit has served as a director since 1996. Mr. Petit is the
       Chairman, President and CEO of MiMedx Group, Inc., an integrated developer,
       manufacturer and marketer of bio-material based products. Mr. Petit is also the
       President of The Petit Group, a private investment company. Mr. Petit served as
       Chairman of the Board and Chief Executive Officer of Matria Healthcare, Inc., a
       comprehensive disease management services company from 1996 to 2008. The
       Board considered Mr. Petit's extensive experience as a successful entrepreneur
       and as an executive and member of the board of directors of several publicly
       traded technology and healthcare companies, as well as his familiarity with the
       company since 1996 in determining that he should serve as a director of the
       company. The Board has determined that Mr. Petit is an independent director
       under the applicable rules of NYSE American.

       J. Leland Strange has served as our President since 1983 and our Chief Executive
       Officer and Chairman of the Board since 1985. He is being nominated for re-
       election to the Board for a three year term ending in 2021. The Board considered
       Mr. Strange's many years of experience as the company's CEO, his familiarity
       with the industries and customers which our operating companies serve, and his
       past experience on several boards of directors and audit and compensation
       committees of other publicly traded companies in determining that he should
       serve as a director of the company.

                                    *       *            *

       There have been no events under any bankruptcy act, no criminal proceedings and
       no judgments or injunctions material to an evaluation of the ability and integrity
       of any director, executive officer or control person of the company during the past
       ten years.

                                    *       *            *

       Three of the directors and all of the members of the Audit Committee are
       independent, as such term is defined in the listing standards of the NYSE
       American and the rules of the SEC. The Audit Committee meets the composition
       requirements of NYSE American's listing standards for Small Business Issuers (as
       defined by the rules of NYSE American).




                                                - 59 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 60 of 74 PageID #: 60



       Board Leadership Structure and Role in Risk Oversight

       The Chief Executive Officer serves as Chairman of the Board of Directors of the
       company. Given the small size and limited geographic and industry scope of the
       company's operations, the company believes that the leadership structure of the
       Board, consisting of four directors of which three are independent, is appropriate.
       There is no lead independent director because there has been no need for such a
       role based on the continuity resulting from the tenure of the directors and the
       small size of the Board. Given the character, size and limited scope of the
       company's operations and the stability and long tenure of its workforce and
       management team, there is limited exposure to external risks other than general
       business, product and market risks. The company has limited, if any, exposure
       related to financial instruments, environmental issues, off balance sheet entities
       and such external risks. The Audit Committee, which consists of the independent
       directors, provides risk oversight as part of the company's internal controls
       process and regularly reviews reports from management and external auditors on
       risk analysis and tests of the design and effectiveness of the company's internal
       controls. The Board considered and has determined that risks arising from its
       compensation policies and practices are not reasonably likely to have a material
       adverse effect on the company. This determination was based on the limited
       nature of the company's compensation program.
                                        *      *       *

       The Board has a Compensation Committee consisting of three independent
       directors, Messrs. Chandler, Moise (chair) and Petit.

                                        *      *       *

               INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS

       Nichols, Cauley & Associates, LLC ("Nichols Cauley") acted as our independent
       registered public accounting firm for the fiscal years ended December 31, 2017
       and 2016.

                                        *      *       *

        CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS

       The lease on our headquarters and primary facility at 4355 Shackleford Road,
       Norcross, Georgia is held by ISC Properties, LLC, an entity controlled by our
       Chairman and Chief Executive Officer, J. Leland Strange. Mr. Strange holds a
       100% ownership interest in ISC Properties, LLC. In both years ended December
       31, 2017 and 2016, we paid $210,000 in rent to ISC Properties, LLC, which the
       company believes to be market rate.




                                             - 60 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 61 of 74 PageID #: 61



        129.    The 2018 Proxy thus assured stockholders of the adequacy of the Board's

 oversight while claiming that a majority of independent directors comprised the Board and that

 the Audit Committee and Compensation Committee were comprised entirely of independent

 directors. The 2018 Proxy, however, failed to disclose defendant Petit's financial ties and close

 personal relationship with defendant Strange. The 2018 Proxy also misrepresented defendant

 Chandler's independence while failing to disclose his ties with defendants Strange and Petit.

 Their close personal and business relationship disqualified defendants Petit and Chandler's

 independence while further diminishing the already limited oversight of Intelligent Systems'

 four-person Board. Their lack of independence meant that the Company was violating the

 NYSE's requirements that a majority of independent directors comprise the Board, and that the

 Audit Committee and Compensation Committee comprise entirely of independent directors.

 Moreover, defendants Strange, Moise, Petit, and Chandler failed to comply with the disclosure

 requirements of Item 407 of Regulation S-K. In particular, they failed to disclose information

 that weighed upon the Board's independence determinations, including: (i) defendant Petit's

 transactions and relationships with defendant Strange; (ii) defendant Chandler's affiliations with

 defendants Strange and Petit; (iii) and defendant Moise's connections to defendant Strange.

        130.    The 2018 Proxy also continued to omit that defendant Petit, with whom defendant

 Strange had a close personal and business relationship, had engaged and was continuing to

 engage in pervasive accounting fraud.

        131.    The 2018 Proxy also assured investors that the Company's auditor, Nichols

 Cauley, was independent. However, the 2018 Proxy failed to disclose defendant Strange's

 personal relationship with Waller, the audit engagement partner of Nichols Cauley. Defendant

 Strange's relationship with Waller cast the independence of Nichols Cauley into doubt. As such,




                                               - 61 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 62 of 74 PageID #: 62



 Item 407 of Regulation S-K required disclosure of this relationship.

         132.    Intelligent Systems' stockholders would want to know the omitted information

 detailed above in deciding whether to reelect defendant Strange to the Board. They would want

 to know that defendants Petit and Chandler, and arguably defendant Moise, lacked independence

 because the entire composition of the Board is important in stockholder voting decisions. They

 would want to know that defendants Petit and Strange had a close personal and business

 relationship because it limited the oversight of the Board.       Because of their relationship,

 defendant Strange could not act independently of and impartially towards defendant Petit, who,

 unbeknownst to stockholders, was a fraudster that threated Intelligent Systems' reputation and

 posed liability risks.     Stockholders would also want to know about defendant Strange's

 relationship with the Company's supposedly "independent" auditor in deciding whether to reelect

 defendant Strange to the Board.        Defendant Strange's relationship with Nichols Cauley

 undermined the Board's oversight of the Company's auditor as well as its financial statements

 and public disclosures.

         133.    As a result of the misleading statements and omissions in the 2018 Proxy,

 Intelligent Systems' stockholders voted via an uninformed stockholder vote to reelect defendant

 Strange to the Company's Board. The 2018 Proxy thus harmed the Company by interfering with

 the proper governance on its behalf that follows the free and informed exercise of stockholders'

 right to vote for directors.

                            DAMAGES TO INTELLIGENT SYSTEMS

         134.    As a result of the Individual Defendants' improprieties, Intelligent Systems

 disseminated improper, public statements concerning: (i) the qualifications, independence, and

 personal entanglements of the Company's fiduciaries; and (ii) Intelligent Systems' related-party




                                               - 62 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 63 of 74 PageID #: 63



 transactions.   These improper statements have devastated Intelligent Systems' credibility as

 reflected by the Company's almost $203 million, or 47%, market capitalization loss from its May

 2019 high to its June 2019 low.

        135.     Intelligent Systems' performance issues also damaged its reputation within the

 business community and in the capital markets. In addition to price, Intelligent Systems' current

 and potential customers consider a company's management and ability to curb known and

 potential abuses. Businesses are less likely to award contracts to companies that knowingly

 permit or encourage unscrupulous behavior, and investors are less likely to invest in companies

 that fail to timely disclose material information. Intelligent Systems' ability to raise equity

 capital or debt on favorable terms in the future is now impaired. In addition, the Company

 stands to incur higher marginal costs of capital and debt because the improper statements and

 misleading projections disseminated by the Individual Defendants have materially increased the

 perceived risks of investing in and lending money to the Company.

        136.     Further, as a direct and proximate result of the Individual Defendants' actions,

 Intelligent Systems has expended, and will continue to expend, significant sums of money. Such

 expenditures include, but are not limited to:

                 (a)    costs incurred from defending and paying any settlement or adverse

 judgment in the Securities Class Action;

                 (b)    costs incurred from issuing the materially misleading Proxy Statements;

                 (c)    costs wasted un unqualified auditors;

                 (d)    costs incurred from investigating wrongdoing; and

                 (e)    costs incurred from compensation and benefits paid to the defendants who

 have breached their duties to Intelligent Systems.




                                                 - 63 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 64 of 74 PageID #: 64



                      DERIVATIVE AND DEMAND-MADE ALLEGATIONS

           137.   Plaintiff brings this action derivatively in the right and for the benefit of

 Intelligent Systems to redress injuries suffered, and to be suffered, by Intelligent Systems as a

 direct result of violation of securities law, breaches of fiduciary duty, waste of corporate assets,

 and unjust enrichment, as well as the aiding and abetting thereof, by the Individual Defendants.

 Intelligent Systems is named as a nominal defendant solely in a derivative capacity. This is not a

 collusive action to confer jurisdiction on this Court that it would not otherwise have.

           138.   Plaintiff will adequately and fairly represent the interests of Intelligent Systems in

 enforcing and prosecuting its rights.

           139.   Plaintiff was a stockholder of Intelligent Systems at the time of the wrongdoing

 complained of, has continuously been a stockholder since that time, and is a current Intelligent

 Systems stockholder.

           140.   On July 23, 2019, plaintiff sent a litigation demand letter to the Board in

 accordance with Georgia law (the "Demand"). 4 In the Demand, plaintiff explained that the

 Individual Defendants breached their fiduciary duties to the Company for the reasons detailed

 herein. Plaintiff demanded the Board to investigate and remedy the wrongdoing detailed in the

 Demand, including commencing legal proceedings against those responsible.

           141.   In response to the Demand, plaintiff's counsel received a letter dated July 31,

 2019, from David Kistenbroker ("Kistenbroker") of the law firm Dechert LLP. 5 Importantly,

 Kistenbroker is also representing Intelligent Systems and each of the Individual Defendants in



 4
     A true and correct copy of the Demand is attached hereto as Exhibit A.
 5
     A true and correct copy of the letter dated July 31, 2019, is attached hereto as Exhibit B.




                                                  - 64 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 65 of 74 PageID #: 65



 the Securities Class Action. In the letter, Kistenbroker asked for documents demonstrating

 plaintiff continuously owned Company stock during the time of the wrongdoing detailed in the

 Demand.          Kistenbroker represented this proof was necessary "[t]o facilitate the Board's

 consideration of [the] demand." He also asked for the "amount(s) and date(s) of [plaintiff's]

 holdings in the Company's stock." Kistenbroker made these requests even though Georgia law

 does not make proof of continuous stock ownership or the amount of stock holdings a

 prerequisite to a litigation demand. Georgia law only specifies that a written demand must be

 made before commencing a derivative action. O.C.G.A. §14-2-742. Although the Official

 Comment to section 14-2-742 of the Official Code of Georgia Annotated states a demand

 "should" "set forth the facts concerning share ownership," it does not require proof of ownership,

 let alone of continuous ownership.

           142.     On September 3, 2019, plaintiff's counsel sent a letter to Kistenbroker furnishing

 plaintiff's brokerage statement and stock certificate. 6 The stock certificate showed that plaintiff

 was a stockholder of record. As a result, the Company's own books and records showed that

 plaintiff was a stockholder at all relevant times. While it supplied the requested information, the

 letter challenged how or why plaintiff's stock ownership history would "'facilitate the Board's

 consideration of [the] demand,'" noting that the wrongdoing detailed in therein "has nothing to

 do with [plaintiff], let alone his transaction history in Intelligent Systems stock."

           143.     Kistenbroker responded in a letter dated September 12, 2019, complaining that

 plaintiff's stock certificate did not prove continuous stock ownership. 7 In the letter, he correctly



 6
     A true and correct copy of the letter dated September 3, 2019, is attached hereto as Exhibit C.
 7
     A true and correct copy of the letter dated September 12, 2019, is attached hereto as Exhibit D.




                                                  - 65 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 66 of 74 PageID #: 66



 mentioned that Georgia law requires this proof to commence a derivative proceeding, but

 incorrectly conflated the requirement as a prerequisite for the Board to consider a litigation

 demand. With this incorrect interpretation of the law, Kistenbroker once again asked for proof

 that plaintiff continuously owned stock throughout the wrongdoing detailed in his Demand, or,

 alternatively, an attestation from his counsel that this was true.

           144.     On September 17, 2019, plaintiff's counsel responded to Kistenbroker attesting

 that plaintiff continuously owned stock while pointing out that the Company could easily see so

 for itself. 8 In particular, plaintiff's counsel wrote that plaintiff's stock certificate provided in the

 previous letter shows he is a stockholder of record and because Intelligent Systems only had 204

 stockholders of record, Intelligent Systems' "own internal records would show his continuous

 stock ownership."

           145.     Georgia law allows stockholders to commence derivative proceedings once ninety

 days have expired from the date the demand was made, unless they have already received notice

 that the company rejected the demand. O.C.G.A. §14-2-742. Over seven months have passed

 since the date the Demand was made, yet the Board has failed to respond. Accordingly, plaintiff

 has satisfied Georgia's demand requirement, and may pursue this action on behalf of the

 Company.

                                               COUNT I

                  Against Defendants Strange, Moise, Petit, Fuzzell, and Chandler for
                            Violation of Section 14(a) of the Exchange Act

           146.     Plaintiff incorporates by reference and realleges each and every allegation

 contained above, as though fully set forth herein.



 8
     A true and correct copy of the letter dated September 17, 2019, is attached hereto as Exhibit E.



                                                  - 66 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 67 of 74 PageID #: 67



        147.    The section 14(a) Exchange Act claims alleged herein are based solely on

 negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf

 of defendants Strange, Moise, Petit, Fuzzell, and Chandler. The section 14(a) Exchange Act

 claims alleged herein do not allege and do not sound in fraud. Plaintiff specifically disclaims

 any allegation of, reliance upon any allegation of, or reference to any allegation of fraud,

 scienter, or recklessness with regard to the nonfraud claims.

        148.    Defendants Strange, Moise, Petit, Fuzzell, and Chandler negligently issued,

 caused to be issued, and participated in the issuance of the materially misleading written

 statements to stockholders which were contained in the 2017 Proxy and 2018 Proxy

 (collectively, the "Proxies"). In the Proxies, the Board solicited stockholder votes to reelect

 certain directors to the Board. The Proxies, however, misrepresented and failed to disclose: (i)

 defendant Petit's pattern of fraudulent conduct and other wrongdoing; (ii) defendant Petit's

 independence and ties to defendant Strange; and (iii) the independence of the Company's

 independent auditor and defendant Strange's relationship with Nichols Cauley. By reasons of the

 conduct alleged herein, defendants Strange, Moise, Petit, Fuzzell, and Chandler violated section

 14(a) of the Exchange Act. As a direct and proximate result of these defendants' wrongful

 conduct, Intelligent Systems misled and/or deceived its stockholders by making misleading

 statements that were essential links in the stockholders heeding to Intelligent Systems'

 recommendation to reelect defendants Petit and Strange to the Board.

        149.    The misleading information contained in the Proxies was material to Intelligent

 Systems' stockholders in determining whether or not to elect these defendants. This information

 was also material to the integrity of the directors that were proposed for reelection to the Board.

 The proxy solicitation processes in connection with the Proxies were essential links in the




                                               - 67 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 68 of 74 PageID #: 68



 reelection of the nominees to the Board.

        150.    Plaintiff, on behalf of Intelligent Systems, thereby seeks relief for damages

 inflicted upon the Company based on the misleading Proxies in connection with the improper

 reelection of the members of the Board.

                                             COUNT II

                Against the Individual Defendants for Breach of Fiduciary Duty

        151.    Plaintiff incorporates by reference and realleges each and every allegation

 contained above, as though fully set forth herein.

        152.    The Individual Defendants owed and owe Intelligent Systems fiduciary

 obligations. By reason of their fiduciary relationships, the Individual Defendants owed and owe

 Intelligent Systems the highest obligation of good faith, fair dealing, loyalty, and due care.

        153.    The Individual Defendants and each of them, violated and breached their

 fiduciary duties of candor, good faith, and loyalty. More specifically, the Individual Defendants

 violated their duty of good faith by creating a culture of lawlessness within Intelligent Systems,

 and/or consciously failing to prevent the Company from engaging in the unlawful acts

 complained of herein.

        154.    The Officer Defendants either knew, were reckless, or were grossly negligent in

 disregarding the illegal activity of such substantial magnitude and duration.           The Officer

 Defendants either knew, were reckless, or were grossly negligent in not knowing that: (i)

 defendant Petit engaged in pervasive accounting fraud, mismanagement, and other violations of

 law at companies he was involved with; (ii) defendants Petit and Strange had a personal

 relationship and engaged in undisclosed related-party transactions; (iii) defendant Strange had an

 undisclosed personal relationship with the Company's auditor; (iv) the Company had undisclosed




                                                - 68 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 69 of 74 PageID #: 69



 related-party transactions; and (v) as a result of the foregoing, Intelligent Systems'

 representations concerning its management, business operations, and future prospects were

 improper. Accordingly, the Officer Defendants breached their duty of care and loyalty to the

 Company.

        155.    The Director Defendants, as directors of the Company, owed Intelligent Systems

 the highest duty of loyalty. These defendants breached their duty of loyalty by recklessly

 permitting the improper activity detailed herein. The Director Defendants knew or were reckless

 in not knowing that: (i) defendant Petit engaged in pervasive accounting fraud, mismanagement,

 and other violations of law at companies he was involved with; (ii) defendants Petit and Strange

 had a personal relationship and engaged in undisclosed related-party transactions; (iii) defendant

 Strange had an undisclosed personal relationship with the Company's auditor; (iv) the Company

 had undisclosed related-party transactions; and (v) as a result of the foregoing, Intelligent

 Systems' representations concerning its management, business operations, and future prospects

 were improper. Accordingly, these defendants breached their duty of loyalty to the Company.

        156.    The Audit Committee Defendants breached their fiduciary duty of loyalty by

 approving the statements described herein which were made during their tenure on the Audit

 Committee, which they knew or were reckless in not knowing contained improper statements

 and omissions. The Audit Committee Defendants completely and utterly failed in their duty of

 oversight, and failed in their duty to appropriately review financial results, as required by the

 Audit Committee Charter in effect at the time.

        157.    As a direct and proximate result of the Individual Defendants' breaches of their

 fiduciary obligations, Intelligent Systems has sustained significant damages, as alleged herein.

 As a result of the misconduct alleged herein, these defendants are liable to the Company.




                                               - 69 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 70 of 74 PageID #: 70



        158.    Plaintiff, on behalf of Intelligent Systems, has no adequate remedy at law.

                                            COUNT III

                Against the Individual Defendants for Waste of Corporate Assets

        159.    Plaintiff incorporates by reference and realleges each and every allegation

 contained above, as though fully set forth herein.

        160.    As a result of the wrongdoing detailed herein, the Individual Defendants have

 wasted corporate assets by forcing the Company to expend valuable resources in defending itself

 in the Securities Class Action that they brought on with their improper statements.

        161.    As a result of their failure to conduct proper supervision, the Individual

 Defendants have caused Intelligent Systems to waste its assets by paying improper compensation

 and bonuses to certain of its executive officers and directors that breached their fiduciary duty.

        162.    As a result of the waste of corporate assets, the Individual Defendants are liable to

 the Company.

        163.    Plaintiff, on behalf of Intelligent Systems, has no adequate remedy at law.

                                             COUNT IV

                   Against the Individual Defendants for Unjust Enrichment

        164.    Plaintiff incorporates by reference and realleges each and every allegation

 contained above, as though fully set forth herein.

        165.    By their wrongful acts and omissions, the Individual Defendants were unjustly

 enriched at the expense of and to the detriment of Intelligent Systems.             The Individual

 Defendants were unjustly enriched as a result of the compensation and director remuneration

 they received while breaching fiduciary duties owed to Intelligent Systems.




                                                - 70 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 71 of 74 PageID #: 71



        166.    Plaintiff, as a stockholder and representative of Intelligent Systems, seeks

 restitution from these defendants, and each of them, and seeks an order of this Court disgorging

 all profits, benefits, and other compensation obtained by these defendants, and each of them,

 from their wrongful conduct and fiduciary breaches.

        167.    Plaintiff, on behalf of Intelligent Systems, has no adequate remedy at law.

                                     PRAYER FOR RELIEF

        WHEREFORE, plaintiff, on behalf of Intelligent Systems, demands judgment as follows:

        A.      Against all of the defendants and in favor of the Company for the amount of

 damages sustained by the Company as a result of the defendants' violation of securities law,

 breaches of fiduciary duties, waste of corporate assets, and unjust enrichment;

        B.      Directing Intelligent Systems to take all necessary actions to reform and improve

 its corporate governance and internal procedures to comply with applicable laws and to protect

 Intelligent Systems and its stockholders from a repeat of the damaging events described herein,

 including, but not limited to, putting forward for stockholder vote, resolutions for amendments to

 the Company's Bylaws or Articles of Incorporation and taking such other action as may be

 necessary to place before stockholders for a vote of the following corporate governance policies:

                1.     a proposal to expand the number of directors, and specifically

 independent directors, to the Company's Board;

                2.     a proposal requiring each director to stand for reelection at the

 Company's Annual Meeting of Shareholders;

                3.     a proposal preventing the CEO from concurrently serving as a director of

 the Company;

                4.     a proposal to strengthen the Company's controls over financial reporting;




                                               - 71 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 72 of 74 PageID #: 72
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 73 of 74 PageID #: 73



                                         New York, NY 10170
                                         Telephone: (212) 810-2430
                                         E-mail: tamon@amonlaw.com

                                         ROBBINS LLP
                                         BRIAN J. ROBBINS
                                         CRAIG W. SMITH
                                         STEVEN R. WEDEKING
                                         5040 Shoreham Place
                                         San Diego, CA 92122
                                         Telephone: (619) 525-3990
                                         Facsimile: (619) 525-3991
                                         E-mail: brobbins@robbinsllp.com
                                                 csmith@robbinsllp.com
                                                 swedeking@robbinsllp.com

                                         RM LAW, P.C.
                                         RICHARD A. MANISKAS
                                         1055 Westlakes Drive, Suite 300
                                         Berwyn, PA 19312
                                         Telephone: (484) 324-6800
                                         Facsimile: (484) 631-1305
                                         E-mail: rmaniskas@rmclasslaw.com

                                         Attorneys for Plaintiff




 1427579




                                     - 73 -
Case 1:20-cv-00832-RPK-CLP Document 1 Filed 02/14/20 Page 74 of 74 PageID #: 74
